
Exhibit 10.3

______________________________________________________________________________
 
CREDIT AGREEMENT
 


 
dated as of
 
August 31, 2010
 


 
among
 


 
KENEXA TECHNOLOGY, INC.
 


 
The Several Lenders From Time to Time
 
Parties Hereto,
 


 
PNC BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent and Issuing Bank
 
____________________________________________________________________________
 





Kenexa-Credit Agreement
DMEAST #12798219 v7
 
1

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 
 
Page
SECTION 1. DEFINITIONS
    5
1.1  Defined Terms 
 
5
1.2  Other Definitional Provisions 
 
18
 
 
 
SECTION 2. LOANS AND TERMS OF COMMITMENTS
 
19
2.1  Revolving Credit Commitments 
 
19
2.2  Revolving Credit Notes 
 
19
2.3  Procedure for Revolving Credit Loans 
    19
2.4  Letter of Credit Subfacility
 
20
2.5  Interest and Payment Dates 
 
24
2.6  Default Interest
 
24
2.7  Conversion and Continuation Options; Limitations on Tranches
 
24
            2.8  Commitment Fees     25             2.9  Termination and
Reduction of Revolving Credit Commitments   25             2.10  Optional and
Mandatory Prepayments of Loans    26             2.11  Illegality    27
            2.12  Requirements of Law    27             2.13  Taxes    28
            2.14  Indemnity     28             2.15  Treatment of Loans and
Payments     29             2.16  Payments    29             2.17  Loan Accounts
   29             2.18  Assignment of Loans and/or Revolving Credit Commitments
Under Certain Circumstances; Duty to Mitigate     29             2.19  Use of
Proceeds    29      
SECTION 3. REPRESENTATIONS AND WARRANTIES
 
30
   3.1  Corporate Existence
 
30
   3.2  Subsidiaries 
 
30
   3.3  Authority and Binding Effect 
 
30
   3.4  Approvals     30            3.5  Recording and Enforceability     31
           3.6  Litigation    31            3.7 Financial Information     31
           3.8  Taxes    31            3.9  Intellectual Property     31
           3.10  Intentionally Omitted     32            3.11  Material
Agreements     32            3.12  Compliance With Law    32            3.13 
Title to Property     32            3.14  Security Interests    32
           3.15  Federal Regulations     33            3.16  ERISA    33
           3.17  Fictitious Names     33            3.18  No Event of Default  
 33            3.19  Solvency     33            3.20  Investment Company Act  
 33            3.21  Environmental Matters     34            3.22  Labor Matters
   34            3.23  Anti-Terrorism Laws    34            3.24  [INTENTIONALLY
OMITTED]     35            3.25  No Burdensome Agreements     35           
3.26  No Misrepresentations or Material Nondisclosures     35      
     SECTION 4. CONDITIONS PRECEDENT
  36
4.1  Conditions to Closing
  36     4.2  Conditions to Each Loan or Letter of Credit   37             4.3 
Closing   37

 
 
2

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


 
 
Page
SECTION 5. AFFIRMATIVE COVENANTS
    38
5.1  Furnishing Financial Statements 
 
38
5.2  Books and Records
 
40
5.3  Taxes
 
40
            5.4  Corporate Existence and Rights; Compliance with Laws  
 40
            5.5  Maintenance of Properties    40             5.6  Performance
and Compliance with Material Agreements    40             5.7  Insurance    40
            5.8  Inspection; Collateral Audit    41             5.9  Leases and
Mortgages    41             5.10  Pay Indebtedness and Perform Other Covenants  
 41             5.11 Notices   41             5.12  Deposit Accounts    42
            5.13  ERISA    42             5.14  Environmental Laws    42
            5.15  Notice and Joinder of New Subsidiaries    43             5.16 
Anti-Terrorism Laws    43      
SECTION 6. NEGATIVE COVENANTS
 
44
6.1  Financial Covenants
 
44
6.2  Limitation on Indebtedness
 
44
6.3  Limitation on Liens
    45
6.4  Limitations on Fundamental Changes
 
46
6.5  Limitations on Sale of Assets 
 
46
            6.6  Limitations on Acquisitions and other Investments    47
            6.7  Limitation on Distributions    47             6.8  Transactions
with Affiliates    47             6.9  Sale on Leaseback    47             6.10 
Continuation of or Change in Business    47             6.11  Limitation on
Negative Pledge    47             6.12  Limitation on Optional Prepayment of
Indebtedness    48             6.13  Use of Proceeds    48             6.14 
Fiscal Year    48             6.15  Clauses Restricting Subsidiary Distributions
   48             6.16  Limitation on Activities of the Parent    48            
6.17 No Misrepresentations or Material Nondisclosure     48             6.18 
Kenexa SA PTE Ltd. (South Africa)    48               SECTION 7.  EVENTS OF
DEFAULT    49             7.1  Events of Default    49             7.2  Remedies
   50               SECTION 8.  THE ADMINISTRATIVE AGENT    51             8.1 
Appointment    51             8.2  Delegation of Duties    51             8.3 
Exculpatory Provisions    51             8.4  Reliance by Administrative Agent  
 51             8.5  Notice of Default    51             8.6  Non-Reliance on
Administrative Agent and Other Lenders    52             8.7  Indemnification  
 52             8.8 Administrative Agent in Its Individual Capacity     52
            8.9  Release of Liens    52             8.10  Successor
Administrative Agent    52             8.11  USA Patriot Act    52
            8.12  Beneficiaries    52

 
 
3

--------------------------------------------------------------------------------

 





































 
TABLE OF CONTENTS


 
 
Page
SECTION 9. MISCELLANEOUS
   53
9.1  Amendments and Waivers
 
53
9.2  Notices
 
54
9.3  No Waiver; Cumilative Remedies
 
55
            9.4  Survival of Representations and Warranties    55            
9.5  Payment of Expenses and Taxes    55             9.6  Successort and Assigns
   56             9.7  Adjustments; Set-off    57             9.8  Counterparts
   57             9.9  Severability    57             9.10  Integration  
57
            9.11 GOVERNING LAW    57             9.12  Confidentiality   57 
            9.13  Submission To Jurisdiction; Waivers   58              9.14 
Acknowledgements   58              9.15  USA PATRIOT ACT   58              9.16 
WAIVERS OF JURY TRIAL   58 





 
 
4

--------------------------------------------------------------------------------

 



 
CREDIT AGREEMENT
 


 
THIS CREDIT AGREEMENT, dated as of August 31, 2010, is among KENEXA TECHNOLOGY,
INC., a Pennsylvania corporation (the “Borrower”), the several banks and other
financial institutions from time to time parties hereto (individually, a
“Lender” or “Revolving Credit Lender”; collectively, the “Lenders” or the
“Revolving Credit Lenders”) and PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H:
 
In consideration of the premises and other valuable consideration, the receipt
and adequacy of which are hereby acknowledged, and with the intent to be legally
bound hereby, the parties hereto agree as follows:
 
SECTION 1.  DEFINITIONS
 
1.1 Defined Terms
 
.  As used in this Agreement, the following terms shall have the following
meanings:
 
“Accumulated Funding Deficiency”:  any accumulated funding deficiency as defined
in Sections 302(a) of ERISA and 412(a) of the Code prior to the amendment by the
Pension Protection Act of 2006.
 
“Adjusted Funding Target Attainment Percentage”:  an adjusted target attainment
percentage as defined in Sections 206(g)(9) of ERISA and 436(j) of the Code.
 
“Administrative Agent”:  as defined in the Preamble hereto, and its successors
in such capacity appointed pursuant to Section 8.10.
 
“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person and any member, partner, director, officer or
employee of any such Person.  For purposes of this definition, “control” shall
mean the power, directly or indirectly, either to (a) vote 10% or more of the
Capital Stock of such Person, (b) vote 10% or more of the securities having
ordinary voting power for the election of directors of such Person or (c) direct
or in effect cause the direction of the management and policies of such Person
whether by contract or otherwise.
 
“Agreement”:  this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
 
“Anti-Terrorism Laws”:  any laws relating to terrorism or money laundering,
including Executive Order No. 13224 and the USA Patriot Act.
 
“Application”:  in respect of each Letter of Credit issued by the Issuing Bank,
an application, in such form as the Issuing Bank may specify from time to time,
requesting issuance of such Letter of Credit, as it may be amended, supplemented
or modified from time to time.
 
“Asset Sale”:  as defined in subsection 2.10(c).
 
“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and a Purchasing Lender in accordance with and subject to the terms and
conditions of Section 9.6, substantially in the form of Exhibit D attached
hereto, or such other form as shall be approved by the Administrative Agent, as
it may be amended, supplemented or modified from time to time.
 
 
5

--------------------------------------------------------------------------------

 
“Base Rate”: for any day, a fluctuating per annum rate of interest equal to the
highest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Open
Rate in effect on such day plus ½ of 1% and (c) the Daily LIBOR Rate in effect
on such day plus one hundred basis points (1.00%).  If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Open Rate or the Daily LIBOR Rate for any reason, the Base Rate shall be
determined without regard to clause (b) or (c) as the case may be, of the first
sentence of this definition until the circumstances giving rise to such
inability no longer exist.  Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Open Rate or the Daily LIBOR Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Open Rate or the Daily LIBOR Rate,  respectively.
 
“Base Rate Borrowing”:  a Borrowing comprised of Base Rate Loans.
 
“Base Rate Loans”:  any Loan bearing interest at a rate determined by reference
to the Base Rate.
 
“Borrower”:  as defined in the Preamble hereto.
 
“Borrowing”:  each group of Loans of a single Type made by the Lenders on a
single date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Availability”:  at any particular time, an amount equal to the
excess, if any, of (a) the aggregate Revolving Credit Commitments of the
Revolving Credit Lenders at such time over (b) the aggregate Revolving Credit
Exposure of the Revolving Credit Lenders at such time.
 
“Borrowing Date”:  any Business Day on which a Loan is to be made at the request
of the Borrower under this Agreement.
 
“Budget”: as defined in subsection 5.1(i).
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in Pittsburgh or Philadelphia, Pennsylvania, are authorized or
required by law or other governmental action to close and if the applicable
Business Day relates to any Eurodollar Loan, such day must also be a day on
which dealings are carried on in the London interbank market.
 
“Capital Expenditures”:  any expenditure of the Parent or any Subsidiary of the
Parent which would be classified as a capital expenditure in accordance with
GAAP.
 
“Capital Lease”:  at any time, a lease with respect to which the lessee is
required to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.
 
“Capital Lease Obligations”:  at any time, the amount of the obligations under
Capital Leases which would be shown at such time as a liability on a
consolidated balance sheet of the Parent and its consolidated Subsidiaries
prepared in accordance with GAAP.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
partnership interests in a partnership (general or limited), any and all
equivalent ownership interests in a Person (other than a corporation or
partnership), including interests in a limited liability company, and any and
all warrants or options to purchase any of the foregoing.
 
“Cash Equivalents”:  (a) securities with maturities of 90 days or less from the
date of acquisition issued or fully guaranteed or insured by the United States
or any agency thereof, (b) certificates of deposit with maturities of 90 days or
less from the date of acquisition and overnight bank deposits of any commercial
bank having capital, surplus and undivided profits aggregating at least
$500,000,000, (c) repurchase obligations of any commercial bank satisfying the
requirements of clause (b) of this definition, (d) commercial paper of a
domestic issuer rated at least A-2 or better by S&P or P-2 or better by Moody’s
and in either case maturing within 90 days after the date of acquisition,
(e) securities with maturities of 90 days or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States or by any political subdivision or taxing authority of any such state,
commonwealth or territory, and such securities of such state commonwealth,
territory, political subdivision or taxing authority, as the case may be, are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of 90
days or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition, or (g) shares of “money market funds” within the meaning of Rule
2a-7 of the Investment Company Act of 1940, as amended.
 
“Change of Control”:  any transaction or occurrence or series of transactions or
occurrences which results at any time in:
 
(a) any Person or group of Persons (within the meaning of Sections 13(d) or
14(a) of the Securities Exchange Act of 1934, as amended) shall have acquired,
after the Closing Date, beneficial ownership of (within the meaning of Rule
13d-3 promulgated by the SEC under said Act) 30.00% or more of the voting
Capital Stock of the Parent;
 
(b) within a period of twelve (12) consecutive calendar months, individuals who
were directors of the Parent on the first day of such period (together with any
new directors whose election by the board of directors of the Parent or whose
nomination for election by the shareholders of the Parent was approved by a vote
of a majority of the directors then still in office who were either directors as
of the first day of such period or whose election or nomination for election was
previously so approved) shall cease to constitute a majority of the board of
directors of the Parent; or
 
(c) the Parent ceasing to own, whether directly or indirectly, beneficially and
of record less than one hundred percent (100%) of each class of Capital Stock of
the Borrower and any other Subsidiary of the Parent formed in connection with a
Permitted Acquisition.
 
“Closing” and “Closing Date”:  as defined in Section 4.3.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”:  all property of the Parent, Borrower and the other Loan Parties
which is at the time subject to the Lien of any of the Security Documents in
favor of the Administrative Agent for the benefit of the holders of the
Obligations.
 
 
6

--------------------------------------------------------------------------------

 
“Commitment Fees”:  as defined in Section 2.8.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Parent within the meaning of Section 4001 of ERISA
or is part of a group which includes the Parent and which is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.
 
“Compliance Certificate”:  as defined in subsection 5.1(c).
 
“Consideration”:  with respect to any acquisition, the consideration paid or
proposed to be paid by the Parent and its Subsidiaries with respect to such
acquisition (including earnouts, payments under non-compete arrangements and any
assumption of Indebtedness).
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or any provision of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
 
“Daily LIBOR Rate”: for any day, the rate per annum determined by the
Administrative Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1%) (a) the Published Rate by (b) a number
equal to 1.00 minus the Eurocurrency Reserve Percentage.  The Published Rate
shall be adjusted as of each Business Day based on changes in the Published Rate
or the Eurocurrency Reserve Percentage without notice to the Borrower, and shall
be applicable from the effective date of any such change.
 
“Default”:  any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition precedent therein set forth, has been satisfied.
 
“Default Rate”:  as defined in Section 2.6.
 
“Distribution”:  in respect of any Capital Stock of any Person (a) dividends or
other distributions on such Capital Stock (except distributions in other Capital
Stock of such Person) and (b) the redemption or acquisition of such Capital
Stock or of warrants, rights or other options to purchase such Capital Stock
(except when solely in exchange for Capital Stock of such Person), including,
without limitation, any payments on or in respect of any redeemable preferred
stock of such Person.
 
“Dollars” and “$”:  dollars in lawful currency of the United States of America.
 
“Domestic Subsidiary”:  any Subsidiary other than a Foreign Subsidiary.
 
 
7

--------------------------------------------------------------------------------

 
“EBITDA”:  for any period, net income (excluding (i) non-cash equity
compensation expenses and (ii) interest income, in each case for such period),
plus, to the extent deducted from such net income, the sum of (a) gross interest
expense, (b) income taxes, and (c) depreciation and amortization, all as
determined for the Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP and without duplication; provided that, if at any time
during such period the Parent or any of its Subsidiaries shall have sold or
otherwise divested any material assets or stock in any Subsidiary, any book gain
or loss resulting from such sale or other divestiture, together with the net
income or loss of such Subsidiary or attributable to such assets shall also be
excluded from net income.  As used in the definitions of Modified EBITDA and
Permitted Acquisition, EBITDA shall also be determined for any Person who has
(or whose assets have) been acquired by a Loan Party to the extent provided in
such definition.
 
“Employee Pension Plan”:  any pension plan which (a) is maintained by the Parent
or any Affiliate and (b) is subject to Part 3 of Title I of ERISA.
 
“Environmental Laws”:  any and all Federal, state, local, municipal or foreign
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
binding requirements of any Governmental Authority, or binding Requirement of
Law regulating, relating to or imposing liability or standards of conduct
concerning protection of the environment, as now or may at any time hereafter be
in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended, and
any regulations issued thereunder by the Department of Labor or PBGC.
 
“Eurocurrency Reserve Percentage”:  as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).
 
“Eurodollar Borrowing”:  a Borrowing comprised of Eurodollar Loans.
 
“Eurodollar Loan”:  any Loan bearing interest at a rate determined by reference
to the Eurodollar Rate in accordance with the provisions of Section 2.
 
“Eurodollar Rate”:  with respect to the Loans comprising any Eurodollar
Borrowing for any Interest Period, the interest rate per annum determined by the
Administrative Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (a) the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which US dollar deposits are offered by leading banks in the
London interbank deposit market), or the rate which is quoted by another source
selected by the Administrative Agent which has been approved by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying rates at which US dollar deposits are offered by leading banks in the
London interbank deposit market (for purposes of this definition, an “Alternate
Source”), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period as the London interbank offered rate
for U.S. Dollars for an amount comparable to such Eurodollar Borrowing and
having a borrowing date and a maturity comparable to such Interest Period (of if
there shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1
(or any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (b) a number equal to 1.00 minus the
Eurocurrency Reserve Percentage.  The Eurodollar Rate may also be expressed by
the following formula:
 
Eurodollar Rate =
London interbank offered rates quoted by Bloomberg

 
 
or appropriate successor as shown on Bloomberg Page BBAM1

 

 
1.00 - Eurocurrency Reserve Percentage

 
 
The Eurodollar Rate shall be adjusted with respect to any Eurodollar Borrowing
that is outstanding on the effective date of any change in the Eurocurrency
Reserve Percentage as of such effective date.  The Administrative Agent shall
give prompt notice to the Borrower of the Eurodollar Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.
 
 
8

--------------------------------------------------------------------------------

 
“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
 
“Excluded Taxes”:  with respect to the Administrative Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of Borrower hereunder (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by Borrower under Section
2.18), any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with subsection 2.13(b), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to
Section 2.13.
 
“Executive Order No. 13224”:  Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, as the same has been, or shall hereafter be,
renewed, extended, amended or replaced.
 
“Existing Letters of Credit”:  those letters of credit issued by PNC which are
outstanding on the Closing Date.  A list of the Existing Letters of Credit is
set forth on Schedule III.
 
“Fee Letter”:  the commitment letter dated as of August 4, 2010, signed by the
Borrower and PNC.
 
“Federal Funds Effective Rate”:  for any day, the rate per annum (based on a
year of three hundred sixty (360) days and actual days elapsed and rounded
upward to the nearest 1/100 of one percent (1%)) announced by the Federal
Reserve Bank of New York (or any successor) on such day as being the weighted
average of the rates on overnight federal funds transactions arranged by federal
funds brokers on the previous trading day, as computed and announced by such
Federal Reserve Bank (or any successor) in substantially the same manner as such
Federal Reserve Bank computes and announces the weighted average it refers to as
the “Federal Funds Effective Rate” as of the date of this Agreement; provided,
if such Federal Reserve Bank (or its successor) does not announce such rate on
any day, the “Federal Funds Effective Rate” for such day shall be the Federal
Funds Effective Rate for the last day on which such rate was announced.
 
“Federal Funds Open Rate”:  for any day, the rate per annum (based on a year of
360 days and actual days elapsed) which is the daily federal funds open rate as
quoted by ICAP North America, Inc. (or any successor) as set forth on the
Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such other
substitute Bloomberg Screen that displays such rate), or as set forth on such
other recognized electronic source used for the purpose of displaying such rate
as selected by the Administrative Agent (an “Alternate Source”) (or if such rate
for such day does not appear on the Bloomberg Screen BTMM (or any substitute
screen) or on any Alternate Source, or if there shall at any time, for any
reason, no longer exist a Bloomberg Screen BTMM (or any substitute screen) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day.
 
“Foreign Benefit Event”:  with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice of a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan or alleging the insolvency of any such Foreign Plan,
(d) the incurrence of any liability in excess of $250,000 in the aggregate by
the Parent and its Subsidiaries under applicable law and on account of the
complete or partial termination of such Foreign Pension Plan or the complete or
partial withdrawal of any participating employer therein, or (e) the occurrence
of any transaction that is prohibited under any applicable law and that would
reasonably be expected to result in the incurrence of any liability by the
Parent and its Subsidiaries or the imposition on the Parent and its Subsidiaries
of any fine, excise tax or penalty resulting from any noncompliance with any
applicable law, in each in excess of in the aggregate $250,000.
 
“Foreign Lender”:  any Lender that is not organized under the laws of the United
States of America, any State thereof or the District of Columbia.
 
“Foreign Pension Plan”:  any benefit plan maintained by a Foreign Subsidiary
that under applicable law is required to be funded through a trust or other
funding vehicle other than a trust or funding vehicle maintained exclusively by
a Governmental Authority.
 
“Foreign Subsidiary”:  any Subsidiary not organized under the laws of the United
States of America, any State thereof or the District of Columbia.
 
 
9

--------------------------------------------------------------------------------

 
“GAAP”:  at any time with respect to the determination of the character or
amount of any asset or liability or item of income or expense, or any
consolidation or other accounting computation, generally accepted accounting
principles as in effect in the United States on the date of, or at the end of
the period covered by, the financial statements from which such asset,
liability, item of income, or item of expense, is derived, or, in the case of
any such computation, as in effect on the date when such computation is required
to be determined, consistently applied.
 
“Governmental Acts”:  as defined in subsection 2.4(j).
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Guarantor”:  the Parent and each Subsidiary of the Parent now or hereafter
executing and delivering a Guaranty.  The initial Guarantors shall be the
Parent, Kenexa Government Solutions, Inc., Kenexa Strategic Outsourcing
Corporation, Devon Royce, Inc., Nextworx, Inc., Kenexa Recruiter, Inc. and
Kenexa BrassRing, Inc.
 
“Guaranty”:  a Guaranty and Suretyship Agreement delivered to the Administrative
Agent by a Guarantor substantially in the form of Exhibit C hereto, as the same
may be amended, supplemented or otherwise modified from time to time.
 
“Guaranty Obligation”:  as to any Person, any guarantee of payment or
performance by such Person of any Indebtedness or other obligation of any other
Person, or any agreement to provide financial assurance with respect to the
financial condition, or the payment of the obligations of, such other Person
(including, without limitation, purchase or repurchase agreements, reimbursement
agreements with respect to letters of credit or acceptances, indemnity
arrangements, grants of security interests to support the obligations of another
Person, keepwell agreements and take-or-pay or through-put arrangements) which
has the effect of assuring or holding harmless any third Person against loss
with respect to one or more obligations of such third Person; provided, however,
the term Guaranty Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guaranty Obligation of any Person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guaranty Obligation is made and (b) the maximum amount for
which such contingently liable Person may be liable pursuant to the terms of the
instrument embodying such Guaranty Obligation, unless the maximum amount is not
stated or determinable, in which case the amount of such Guaranty Obligation
shall be such contingently liable Person’s maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith and
approved by the Administrative Agent.  Guaranty Obligations of any Person shall
include the amount of any future “earn-out” or similar payments to be made to
any other Person in connection with a Permitted Acquisition to the extent
included in accordance with GAAP as a liability on the balance sheet of such
Person.
 
“Hedge Agreement”:  any (a) interest rate swap agreement, interest rate cap
agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement and (b) a foreign exchange contract, currency swap agreement, futures
contract, option contract, synthetic cap or any other agreement regarding the
hedging of fluctuations of currency values and any confirming letter executed
pursuant to such agreement, all as amended, restated, supplemented or otherwise
modified from time to time.
 
“Indebtedness”:  of any Person at any date, without duplication:
 
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than trade liabilities incurred in
the ordinary course of business not more than 60 days overdue (or being
contested in good faith) and payable in accordance with customary practices),
including seller’s notes and to the extent included as a liability on the
balance sheet of such Person in accordance with GAAP, earn-outs and similar
obligations,
 
(b) any other indebtedness which is evidenced by a note, bond, debenture or
similar instrument,
 
(c) all Capital Lease Obligations of such Person,
 
(d) all reimbursement and other obligations of such Person in respect of letters
of credit, bankers’ acceptances and similar obligations created for the account
of such Person, in each case whether or not matured,
 
(e) all liabilities secured by any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof,
 
(f) all liabilities with respect to redeemable preferred stock obligations
arising prior to the Revolving Credit Termination Date,
 
(g) net liabilities of such Person under any Hedge Agreements, foreign currency
exchange agreements, netting agreements and other hedging agreements or
arrangements (calculated on a basis satisfactory to the Administrative Agent and
in accordance with accepted practice),
 
(h) withdrawal liabilities of such Person or any Commonly Controlled Entity
under a Plan or withdrawal liabilities of such Person under a Foreign Pension
Plan, and
 
(i) all Guaranty Obligations of such Person with respect to liabilities of a
type described in any of clauses (a) through (h) of this definition.
 
The Indebtedness of any Person shall include any Indebtedness of any partnership
in which such Person is the general partner.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Intellectual Property”:  has the meaning ascribed thereto in Section 3.9.
 
 
10

--------------------------------------------------------------------------------

 
“Interest Coverage Ratio”:  as of the last day of any fiscal quarter, the ratio
of (a) EBITDA less Capital Expenditures to (b) gross cash interest expense, in
each case determined for the Parent and its Subsidiaries on a consolidated basis
for the period of four (4) consecutive fiscal quarters ending on such date.
 
“Interest Payment Date”:  (a) as to any Base Rate Loan, each January 1, April 1,
July 1 and October 1, (b) as to any Eurodollar Loan having an Interest Period of
three months or less, the last day of such Interest Period, (c) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
which is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period, and (d) as to any
Revolving Credit Loan, in addition to the foregoing, the Revolving Credit
Termination Date.
 
“Interest Period”:  with respect to any Eurodollar Loan:
 
(a) initially the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower in its notice of borrowing or
notice of conversion, given with respect thereto; and
 
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto;
 
provided that, the foregoing provisions relating to Interest Periods are subject
to the following:
 
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
 
(iii) with respect to Eurodollar Loans that are Revolving Credit Loans, an
Interest Period that otherwise would extend beyond the Revolving Credit
Termination Date shall end on the Revolving Credit Termination Date; and
 
(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.
 
“Investments”:  investments (by loan or extension of credit, purchase, advance,
guaranty, capital contribution or otherwise) made in cash or by delivery of
Property, by any of the Parent or any Subsidiary (a) in any Person, whether by
acquisition of stock or other ownership interest, indebtedness or other
obligation or Security, or by loan, advance or capital contribution or (b) in
any Property.
 
“ISP98”:  as defined in Section 2.4(a).
 
“Issuing Bank”:  PNC, in its capacity as issuer of Letters of Credit, and any
successor thereto.
 
“Joinder”:  a Joinder Agreement in a form acceptable to the Administrative Agent
pursuant to which a Subsidiary of the Parent shall join the applicable Loan
Documents pursuant to Section 5.15, as amended, supplemented or otherwise
modified from time to time.
 
 
11

--------------------------------------------------------------------------------

 
“Law”:  any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree or award of any Governmental Authority.
 
“L/C Disbursement”: a payment or disbursement made by the Issuing Bank pursuant
to a Letter of Credit.
 
“L/C Sublimit”:  $2,000,000
 
“Lender”:  as defined in the Preamble hereto and any other Person that becomes a
Lender hereunder by reason of an Assignment and Assumption.
 
“Letter of Credit Coverage Requirement”:  with respect to each Letter of Credit
at any time, 102% of the maximum amount available to be drawn thereunder at such
time (determined without regard to whether any conditions to drawing could be
met at such time).
 
“Letter of Credit Fee”:  has the meaning assigned to that term in subsection
2.4(b).
 
“Letter of Credit Obligations”:  at any time, an amount equal to the sum of
(a) 100% of the maximum amount available to be drawn under all Letters of Credit
outstanding at such time (determined without regard to whether any conditions to
drawing could be met at such time) and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to
subsection 2.4(d)(i).
 
“Letter of Credit Participant”:  in respect of each Letter of Credit, each
Lender (other than the Issuing Bank) in its capacity as the holder of a
participating interest in such Letter of Credit.
 
“Letters of Credit”:  collectively, the Existing Letters of Credit and any
letters of credit issued by the Issuing Bank under Section 2.4, as amended,
supplemented, extended or otherwise modified from time to time.
 
“Lien”:  any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
 
“Liquidity Level”:  at any particular time, an amount equal to the sum of the
Borrowing Availability and cash and Cash Equivalents maintained in Unrestricted
Investment Accounts as determined for the Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP.
 
“Loan Documents”:  the collective reference to this Agreement, the Revolving
Credit Notes, the Security Documents, the Applications, the Letters of Credit,
the Joinders, the Fee Letter and any Subordination Agreement(s) hereinafter
entered into, and all other documents, instruments, agreements or certificates
delivered in connection herewith, in each case as amended, supplemented or
otherwise modified.
 
“Loan Parties”:  the Borrower, the Parent and each of their Subsidiaries that is
party to a Loan Document.
 
“Loans”:  as defined in Section 2.1.  Each Loan shall be either a Eurodollar
Loan or a Base Rate Loan.
 
 
12

--------------------------------------------------------------------------------

 
“Material Adverse Effect”:  a material adverse effect on (a) the validity or
enforceability of this Agreement or any other Loan Document, (b) the business,
Property, assets, financial condition or results of operations of the Parent and
its Subsidiaries taken as a whole, (c) the ability of the Parent and its
Subsidiaries to duly and punctually to pay their debts as they come due and to
perform their obligations under the Loan Documents, or (d) the ability of the
Administrative Agent and the Lenders to enforce their legal remedies pursuant to
this Agreement or any other Loan Document.
 
“Material Recovery Event”:  the receipt by the Parent or any of its Subsidiaries
of property, casualty or condemnation award proceeds in excess of $1,000,000.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, pollutants, contamination, materials or wastes, defined or
regulated as such in or under any Environmental Law, including, without
limitation, asbestos, polychlorinated biphynels, and ureaformaldehyde
insulation.
 
“Merger”:  the merger of Spirit Merger Sub with and into Salary.com under the
terms of the Merger Agreement.
 
“Merger Agreement”: the Agreement and Plan of Merger by and among Kenexa
Corporation, Spirit Merger Sub and Salary.com dated as of August 31, 2010, as it
may be amended, restated or modified from time to time.
 
“Modified EBITDA”:  for any period of four consecutive fiscal quarters (each a
“Reference Period”), EBITDA for such Reference Period; provided that, if at any
time during such Reference Period, the Parent or any of its Subsidiaries shall
have acquired the stock or assets of any Person in a Permitted Acquisition, then
so long as (a) the Lenders shall have received audited financial statements for
the prior two (2) years prepared on a GAAP basis or an independent third-party
due diligence report for such Person from a nationally recognized accounting
firm or other nationally recognized firm reasonably acceptable to the
Administrative Agent, (b) the Person who is being acquired or who will own the
assets being acquired is (or shall, upon closing of such acquisition, become) a
Guarantor, unless such Person is a Foreign Subsidiary, and (c) the Borrower
complies with Section 5.15 hereof, Modified EBITDA shall include (i) the
historical EBITDA of such Person or attributable to such assets for the period
from the beginning of such Reference Period to the day immediately preceding the
closing date of such Permitted Acquisition and (ii) such adjustments to such
actual EBITDA as shall be determined by the Required Lenders in their sole
discretion; provided, that, if audited financial statements or third-party due
diligence report have not been provided to the Lenders, (I) the historical
EBITDA, if positive, of such Person or attributable to such assets shall not be
included in the calculation of Modified EBITDA, unless consented to in writing
by the Required Lenders in their sole discretion and (II) the historical EBITDA,
if negative, of such Person or attributable to such assets shall be included in
the calculation of Modified EBITDA, unless the Required Lenders in their sole
discretion elect otherwise.
 
“Moody’s”:  Moody’s Investors Services, Inc.
 
“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and to which the Parent or its Subsidiaries, or a
Commonly Controlled Entity of any of the foregoing, is making or is obligated to
make contributions, or has made, or been obligated to make, contributions.
 
“Net Proceeds”:  (a) with respect to the sale or issuance after the Closing Date
of any Capital Stock of the Parent or the incurrence of additional Indebtedness
for borrowed money by the Parent or any Subsidiary thereof, the amount equal to
(i) the aggregate amount received in cash in connection with such sale or
issuance or incurrence minus (ii) the reasonable fees, commissions and other
out-of-pocket expenses incurred by the Parent or such Subsidiary in connection
with such sale or issuance or incurrence, (b) with respect to any Asset Sale,
the amount equal to (i) the aggregate amount received in cash (including any
cash received by way of deferred payment pursuant to a note receivable, other
non-cash consideration or otherwise, but only as and when such cash is so
received) in connection with such Asset Sale minus (ii) the sum of (I) the
principal amount of Indebtedness which is secured by the asset that is the
subject of such Asset Sale (other than Indebtedness assumed by the purchaser of
such asset) and which is required to be, and is, repaid in connection with such
Asset Sale (other than Indebtedness hereunder), (II) the reasonable fees,
commissions, income taxes and other out-of-pocket expenses incurred by the
Parent or such Subsidiary in connection with such Asset Sale and (III) amounts
established as a reserve, reasonably established by the Parent or its
Subsidiaries (in accordance with GAAP), against liabilities under any
indemnification obligations associated with such Asset Sale or other liabilities
retained by the Parent and its Subsidiaries associated with the properties sold
pursuant to such Asset Sale (provided that, to the extent and at the time such
amounts are released from such reserve, such amounts shall constitute Net
Proceeds), and (c) with respect to any Material Recovery Event, the amount equal
to (i) the aggregate amount of the property, casualty or condemnation award
proceeds received by the Parent or any Subsidiary in connection with such
Material Recovery Event minus (ii) the reasonable fees and other out-of-pocket
expenses incurred by the Parent and its Subsidiaries in connection with
recovering such proceeds.
 
“Non-Loan Party”:  any Subsidiary of the Parent other than a Guarantor.  The
Non-Loan Parties as of the Closing Date are (a) Kenexa Technology Canada Inc.,
BrassRing Canada, Inc, Kenexa BrassRing Holdings BV, Kenexa BrassRing Ltd,
Kenexa BrassRing GmbH, Kenexa BrassRing Asia Pacific Ltd., Kenexa BrassRing BV,
Kenexa Limited, Kenexa Technologies Private Limited, Kenexa Technologies Sdn.
Bhd., Kenexa Puerto Rico Inc., Kenexa Argentina SRL, Kenexa International
Limited, Kenexa SA Pte. Ltd., Centre For High Performance Development Holdings
Ltd., Centre For High Performance Development USA Limited, Centre For High
Performance Development Limited, Centre For High Performance Development
(Singapore) Pte. Ltd., Kenexa Japan K.K., Kenexa Pty. Ltd., Kenexa Singapore
Pte. Ltd., Kenexa Servicos Em Recursos Humanos LTDA, Kenexa Testing Limited,
Kenexa France, SARL, Kenexa Middle East FZ LLC, Kenexa Quorum International
Holding Ltd., Quorum International Search Limited, Kenexa Quorum International
Search d.o.o., Kenexa Quorum sp. Z.o.o, Kenexa Quorum International Ltd. & Co.
KG, Kenexa Global Services Limited, Kenexa Munich AV GmbH, Kenexa Germany GmbH
and Centre For High Performance Development, LLC, all of whom are Foreign
Subsidiaries or owned by Foreign Subsidiaries and (b) the Merger Sub, provided
that, after giving effect to the Merger, all Domestic Subsidiaries of the Parent
shall be Guarantors and their assets shall be subject to the terms of a Security
Agreement.
 
“Notes”:  as defined in Section 2.2.
 
“Notice of Borrowing”:  with respect to any Loan, a notice from the Borrower in
respect of such Loan, containing the information in respect of such Loan and
delivered to the Administrative Agent, in the manner and by the time specified
pursuant to the terms hereof.  A form of the Notice of Borrowing is attached
hereto as Exhibit B.
 
 
13

--------------------------------------------------------------------------------

 
“Obligations”:  collectively, (a) all Reimbursement Obligations and all unpaid
principal of and accrued and unpaid interest on (including, without limitation,
any interest accruing subsequent to the commencement of a bankruptcy, insolvency
or similar proceeding with respect to the Borrower, whether or not such interest
constitutes an allowed claim in such proceeding) the Loans, (b) all accrued and
unpaid fees arising or incurred under this Agreement or any other Loan Document,
(c) any other amounts due hereunder or under any of the other Loan Documents,
including all reimbursements, indemnities, fees, costs, expenses, prepayment
premiums, break-funding costs and other obligations of the Borrower or any other
Loan Party to the Administrative Agent, any Lender or any indemnified party
hereunder or thereunder, (d) any obligations owed by the Borrower or any other
Loan Party to any Lender or to any Affiliate of any Lender pursuant to a Hedge
Agreement, and (e) all out-of-pocket costs and expenses incurred by the
Administrative Agent and the Lenders in connection with this Agreement and the
other Loan Documents, including but not limited to the reasonable fees and
expenses of the Administrative Agent’s counsel and each Lender’s counsel, which
the Borrower is responsible to pay pursuant to the terms of this Agreement
and/or the other Loan Documents.
 
“Participant”:  as defined in subsection 9.6(f).
 
“Parent”:  Kenexa Corporation, a Pennsylvania corporation.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
function thereof.
 
“Permitted Acquisition”:  (a) the Merger, (b) the Tender Offer, and (c) subject
to compliance with Section 6.6, an acquisition by the Parent or any Subsidiary
thereof (whether by merger, consolidation, reorganization or purchase of assets
or stock or other ownership interests) of any Person engaged in a business that
a Subsidiary of the Parent is permitted to engage in pursuant to Section 6.10
that is not hostile in nature; provided, that, at the time that any definitive
agreement is entered into in respect of such acquisition (or immediately prior
to the closing of such agreement if such agreement contains a contingency for
any approval required under this Agreement with respect to such acquisition), no
Default or Event of Default shall exist or would exist if such acquisition were
consummated on such date (assuming for purposes of the covenants contained in
Section 6.1, that pro forma adjustments are made to the consolidated financial
statements of the Parent and its Subsidiaries in accordance with the terms
hereof reflecting such acquisition based on the historical audited financial
statements (on a GAAP basis) or independent third party due diligence report and
other information of such Person received by the Administrative Agent prior to
the consummation of such acquisition), provided further, that approval of the
Required Lenders shall be required for any such acquisition if (i) at the time
of and after giving effect to such acquisition, the Liquidity Level would be
less than $5,000,000 or (ii) the Total Leverage Ratio calculated as of the end
of the immediately preceding fiscal quarter for which financial statements have
been delivered to the Lenders on a pro forma basis (i.e., after giving effect to
such Permitted Acquisition and the borrowing of any Indebtedness in connection
therewith as if consummated on the last day of such fiscal quarter) would exceed
1.75 to 1.0.
 
“Permitted Investments”:  Investments in:
 
(a) one or more Subsidiaries of the Parent; provided that the aggregate amount
of net Investments made by the Parent and the other Loan Parties in Non-Loan
Parties shall not exceed $10,000,000 in the aggregate for the period from and
after the Closing Date, including, in each case any Investments made after the
Closing Date in Non-Loan Parties pursuant to any other provisions of this
definition including clause (p) below (measured, with respect to any Permitted
Acquisition involving the assets or stock of a Non-Loan Party, as the purchase
price for such assets or stock as reasonably determined by the Borrower);
 
(b) Property to be used in the ordinary course of business of a Subsidiary of
the Parent;
 
(c) current assets arising from the sale or purchase of goods and services in
the ordinary course of business of a Subsidiary of the Parent;
 
(d) direct obligations of the United States of America or any agency or
instrumentality thereof, or obligations guaranteed by the United States of
America or any agency or instrumentality thereof, provided that such obligations
mature within one (1) year from the date of acquisition thereof;
 
(e) certificates of deposit, time deposits or banker’s acceptances, maturing
within one (1) year from the date of acquisition, with banks or trust companies
organized under the laws of the United States, the unsecured long-term debt
obligations of which are rated “A3” or higher by Moody’s or “A-” or higher by
S&P, and issued, or in the case of banker’s acceptance, accepted, by a bank or
trust company having capital, surplus and undivided profits aggregating at least
$500,000,000;
 
(f) commercial paper given the highest rating by either S&P or Moody’s maturing
not more than 270 days from the date of creation thereof;
 
(g) in “money market funds” within the meaning of Rule 2a-7 of the Investment
Company Act of 1940, as amended;
 
(h) in other short-term Investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in Investments
of a type analogous to the foregoing clauses (d) through (g);
 
(i) received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers, in
each case, in the ordinary course of business;
 
(j) in connection with Hedge Agreements that are permitted pursuant to Section
6.2 hereof;
 
(k) Investments in connection with any cash management agreements with PNC;
 
(l) trade credit extended on usual and customary terms in the ordinary course of
business;
 
(m) loans to shareholders, directors or officers in an aggregate amount not to
exceed $500,000 at any one time outstanding;
 
(n) advances to employees to meet expenses incurred by such employees in the
ordinary course of business in an aggregate amount not to exceed $500,000 at any
one time outstanding;
 
(o) Investments existing on the date hereof and set forth on Schedule IV hereto;
 
(p) Permitted Acquisitions;
 
(q) Loans from Parent and its Subsidiaries to Spirit Merger Sub to allow it to
consummate the Tender Offer and the Merger; and
 
(r) Investments not otherwise provided in clauses (a) through (q) above in an
aggregate amount not to exceed $250,000 outstanding at any one time.
 
 
14

--------------------------------------------------------------------------------

 
“Permitted Liens”:  as defined in Section 6.3.
 
“Person”:  an individual, partnership, corporation, limited liability company,
limited liability partnership, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.
 
“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Parent, any Subsidiary or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
 
“Pledge Agreement”:  (a) the Pledge Agreement or Agreements, dated as of the
date hereof, to be executed and delivered on the Closing Date and (b) any other
Pledge Agreement between a Loan Party and the Administrative Agent, each
substantially in the form of Exhibit E hereto, as amended, supplemented or
otherwise modified from time to time.
 
“PNC”:  PNC Bank, National Association.
 
“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by PNC as its prime rate in effect at its principal office in Philadelphia,
Pennsylvania, which rate may not be the lowest rate then being charged to
commercial borrowers by PNC; each change in the Prime Rate shall be effective on
the date such change is publicly announced as effective.
 
“Properties”:  the collective reference to the facilities and properties owned,
leased or operated by the Parent and its Subsidiaries.
 
“Published Rate”: the rate of interest published each Business Day in The Wall
Street Journal “Money Rates” listing under the caption “London Interbank Offered
Rates” for a one-month period (or, if no such rate is published therein for any
reason, then the Published Rate shall be the eurodollar rate for a one-month
period as published in another publication determined by the Administrative
Agent).
 
“Purchasing Lender”:  as defined in subsection 9.6(b).
 
“Register”:  as defined in subsection 9.6(d).
 
“Regulations D, T, U and X”:  Regulations D, T, U and X promulgated by the Board
of Governors of the Federal Reserve System (12 C.F.R. Part 204 etseq., 12 C.F.R.
part 220 etseq., 12 C.F.R. Part 221 etseq. and 12 C.F.R. Part 224 etseq.,
respectively), as such regulations are now in effect and as may hereafter be
amended.
 
“Reimbursement Obligations”:  in respect of each Letter of Credit, the
obligation of the Borrower to reimburse the Issuing Bank for all drawings made
thereunder in accordance with subsection 2.4(d) and the Application related to
such Letter of Credit for amounts drawn under such Letter of Credit.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c)(1), (2),
(4), (5), (6), (10) and (13) of ERISA.
 
“Required Lenders”:  at any time, such Lenders as hold, individually or
collectively, at least (a) 66 2/3% of the Revolving Credit Commitments, or
(b) in the event that the Revolving Credit Commitments have expired or
terminated, 66 2/3% of the Revolving Credit Exposure of all of the Lenders at
such time.
 
 
15

--------------------------------------------------------------------------------

 
“Requirement of Law”:  as to any Person, the Articles or Certificate of
Incorporation or Formation, By-Laws, partnership agreement, operating agreement
or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer”:  with respect to any Person, the chief executive officer,
president, chief or principal financial officer or controller of such
Person.  Unless otherwise qualified, all references to a “Responsible Officer”
in this Agreement shall refer to a Responsible Officer of the Borrower.
 
“Revolving Credit Commitment”:  with respect to each Revolving Credit Lender,
the commitment of such Lender to make Revolving Credit Loans and/or participate
in Letters of Credit in the aggregate amount not to exceed at any one time
outstanding:  (a) as to any Revolving Credit Lender which is an original
signatory to this Agreement, the amount set forth opposite such Lender’s name on
Schedule I hereto under the caption “Revolving Credit Loans,” as such amount may
be increased or decreased from time to time in accordance with the provisions of
this Agreement, or (b) as to any Revolving Credit Lender which is not an
original signatory to this Agreement but which becomes a Revolving Credit Lender
by executing an Assignment and Assumption, the Revolving Credit Commitment for
such Lender set forth on Schedule I to such Assignment and Assumption, as such
amount may be increased or decreased from time to time in accordance with the
provisions of this Agreement.  The aggregate amount of the Revolving Credit
Commitments on the Closing Date is $25,000,000.
 
“Revolving Credit Commitment Percentage”:  as to any Revolving Credit Lender at
any time, the percentage which such Lender’s Revolving Credit Commitment then
constitutes of the aggregate Revolving Credit Commitments of all of the
Revolving Credit Lenders at such time (or, at any time after the Revolving
Credit Commitments shall have expired or been terminated, the percentage which
such Lender’s Revolving Credit Exposure constitutes of the Revolving Credit
Exposure of all of the Revolving Credit Lenders at such time).
 
“Revolving Credit Commitment Period”:  the period from and including the Closing
Date to, but not including, the Revolving Credit Termination Date, or such
earlier date on which the Revolving Credit Commitments shall terminate in their
entirety as provided herein.
 
“Revolving Credit Exposure”:  as to any Revolving Credit Lender at any time, the
sum of (a) the aggregate principal amount of all Revolving Credit Loans made by
such Lender then outstanding and (b) such Lender’s Revolving Credit Commitment
Percentage multiplied by the aggregate Letter of Credit Obligations at such
time.
 
“Revolving Credit Lender”:  as defined in the Preamble hereto and any other
Person that becomes a Lender hereunder by reason of an Assignment and
Assumption.
 
“Revolving Credit Loans”:  as defined in Section 2.1.
 
“Revolving Credit Note”:  as defined in Section 2.2.
 
“Revolving Credit Termination Date”:  the earlier of (a) August 30, 2013 and
(b) the date the Revolving Credit Commitments are terminated in their entirety
as provided herein.
 
“Salary.com”:  Salary.com, Inc., a Delaware corporation.
 
“SEC”:  the Securities and Exchange Commission or any successor governmental
agency thereof.
 
“S&P”:  Standard & Poor’s Rating Group, a division of McGraw-Hill Corporation.
 
“Security”:  “security” as defined in Section 2(1) of the Securities Act of
1933, as amended.
 
“Security Agreement”:  (a) the Security Agreement entered into on the Closing
Date among the Borrower, the Guarantors as of such date and the Administrative
Agent for the benefit of the secured parties thereunder (including the Lenders)
and (b) any other Security Agreement entered into by a Guarantor and the
Administrative Agent, in each case substantially in the form of Exhibit F
hereto, as the same may be amended, supplemented or otherwise modified from time
to time.
 
“Security Documents”:  collectively, any and all of (a) the Security
Agreement(s), (b) the Guaranty(ies), (c) the Pledge Agreement(s) and (d) all
additional documents and instruments entered into from time to time for the
purpose of securing the Obligations, as the foregoing may be amended,
supplemented or otherwise modified from time to time.
 
 
16

--------------------------------------------------------------------------------

 
“Solvent”:  as to any Person, as of the time of determination, the financial
condition under which the following conditions are satisfied:
 
(a) the fair market value of the assets of such Person will exceed the debts and
liabilities, subordinated, contingent or otherwise, of such Person;
 
(b) the present fair saleable value of the Property of such Person will be
greater than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
 
(c) such Person intends and will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and
 
(d) such Person will not have unreasonably small capital with which to conduct
the business in which it is engaged as such business is then conducted and is
proposed to be conducted after the date thereof.
 
“Spirit Merger Sub”:  Spirit Merger Sub, Inc., a Delaware corporation and a
direct Subsidiary of the Parent.
 
“Spirit Rights Agreement”:  the Rights Agreement between Salary.com and American
Stock Transfer & Trust Company, LLC, dated as of November 14, 2008, as it may be
amended, supplemented or otherwise modified from time to time.
 
“Subordinated Debt”:  Indebtedness of a Subsidiary of the Parent which is
subordinated to the Obligations in a manner satisfactory to the Administrative
Agent, including that (a) no portion of the principal of such Indebtedness shall
be payable prior to ninety (90) days after the Revolving Credit Termination
Date, (b) such Indebtedness shall be unsecured and (c) the subordinated
creditor(s) shall be subject to a standstill period of at least one hundred
eighty (180) days with respect to the exercise of its remedies following the
occurrence of an Event of Default.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership, limited liability company or other entity are at the time owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Parent.
 
“Taxes”:  as defined in Section 2.13.
 
“Tender Offer”:  the tender offer by Spirit Merger Sub to purchase all of
Salary.com’s stock, par value $0.0001 per share, including the associated
preferred stock purchase rights under the Spirit Rights Agreement at a price per
share of $4.07, net to the holder in cash without interest, subject to any tax
withholding.
 
“Total Debt”:  at any time, all Indebtedness of the Parent and its Subsidiaries
at such time determined on a consolidated basis in accordance with GAAP and
without duplication.
 
“Total Leverage Ratio”:  as of the last day of any fiscal quarter, the ratio of
(a) Total Debt at such date to (b) Modified EBITDA for the period of four (4)
consecutive fiscal quarters ending on such date.
 
“Tranche”:  the collective reference to (a) Eurodollar Loans whose Interest
Periods begin on the same date and end on the same later date (whether or not
such Loans originally were made on the same date) and (b) Base Rate Loans.
 
“Type”:  when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, “Rate” shall include the
Eurodollar Rate and the Base Rate.
 
 
17

--------------------------------------------------------------------------------

 
“Unrestricted Investment Account”:  each investment account maintained by the
Parent and/or a Subsidiary thereof at a Lender or Affiliate thereof and which
has been designated by the Borrower and accepted by the Administrative Agent as
an “Unrestricted Investment Account.”  For the avoidance of doubt, an operating
account shall not constitute an Unrestricted Investment Account.
 
“Unused Revolving Credit Commitment”:  as to any Lender at any particular time
during the Revolving Credit Commitment Period, an amount equal to the excess, if
any, of the Revolving Credit Commitment of such Lender at such time over the
Revolving Credit Exposure of such Lender at such time.
 
“USA Patriot Act”:  the Uniting Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56, as the same has been, or shall hereafter be, renewed, extended, amended
or replaced.
 
“Withdrawal Liability”:  any withdrawal liability as defined in Section 4201 of
ERISA.
 
1.2 Other Definitional Provisions
 
.  (a)  Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes, the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.  Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principals of consolidation where
appropriate).  As used herein and in the Notes and the other Loan Documents, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Parent and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP.
 
(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
 
(c) The meanings given to terms defined in this Agreement shall be equally
applicable to both the singular and plural forms of such terms.
 
 
18

--------------------------------------------------------------------------------

 
SECTION 2.  LOANS AND TERMS OF COMMITMENTS
 
2.1 Revolving Credit Commitments
 
.  Subject to the terms and conditions hereof, each Revolving Credit Lender
severally agrees to make revolving credit loans (the “Loans” or the “Revolving
Credit Loans”) to the Borrower from time to time during the Revolving Credit
Commitment Period in an aggregate principal amount at any one time outstanding
not to exceed the amount of such Lender’s Revolving Credit Commitment minus the
sum of such Lender’s Revolving Credit Commitment Percentage of all Letter of
Credit Obligations then outstanding; provided that no Revolving Credit Loan
shall be made if, after giving effect thereto and the simultaneous application
of the proceeds thereof, the Revolving Credit Exposure of all Revolving Credit
Lenders would exceed the Revolving Credit Commitments of all Revolving Credit
Lenders at such time.  If at any time the aggregate Revolving Credit Exposure of
all of the Revolving Credit Lenders exceeds the Revolving Credit Commitments of
all of the Revolving Credit Lenders at such time, the Borrower shall promptly
prepay the excess to the Administrative Agent, to be applied first to repay the
Revolving Credit Loans and then as cash collateral to secure the Letter of
Credit Obligations.  Unless otherwise directed by the Borrower, payments on
Revolving Credit Loans pursuant to the preceding sentence shall be applied first
to Base Rate Loans and then to Eurodollar Loans in the direct order of
maturity.  The Revolving Credit Commitments may be reduced or terminated from
time to time pursuant to Section 2.9.  Within the foregoing limits, the Borrower
may during the Revolving Credit Commitment Period borrow, repay and reborrow
from time to time under the Revolving Credit Commitments, subject to and in
accordance with the terms and limitations hereof.  The failure of any Revolving
Credit Lender to perform its obligations hereunder shall not relieve any other
Revolving Credit Lender of its obligations hereunder (it being understood,
however, that no Revolving Credit Lender shall be responsible for the failure of
any other Revolving Credit Lender to make any Revolving Credit Loan required to
be made by such other Revolving Credit Lender).  Each Revolving Credit Loan
shall be made in accordance with the procedures set forth in Section 2.3.
 
2.2 Revolving Credit Notes
 
.  The Revolving Credit Loans made by each Revolving Credit Lender shall be
evidenced by a promissory note of the Borrower, substantially in the form of
Exhibit A-1 hereto, with appropriate insertions as to payee, date and principal
amount (as each may be amended, supplemented or otherwise modified, a “Note” or
“Revolving Credit Note”), payable to the order of such Revolving Credit Lender
and in a principal amount equal to the amount of the initial Revolving Credit
Commitment of such Revolving Credit Lender.  Each Revolving Credit Lender is
hereby authorized to record the date, Type, and amount of each Revolving Credit
Loan made by such Revolving Credit Lender, and the date and amount of each
payment or prepayment of principal thereof, on the schedule annexed to and
constituting a part of its Revolving Credit Note, provided that the failure of
any Revolving Credit Lender to make such recordation (or any error in such
recordation) shall not affect the obligations of the Borrower hereunder or under
such Revolving Credit Note.  Each Revolving Credit Note shall (a) be dated the
Closing Date, (b) be stated to mature on the Revolving Credit Termination Date
and (c) provide for the payment of interest in accordance with Sections 2.5 and
2.6.
 
2.3 Procedure for Revolving Credit Loans
 
.  The Borrower may borrow under the Revolving Credit Commitments from time to
time during the Revolving Credit Commitment Period on any Business Day.  The
Borrower shall give the Administrative Agent a Notice of Borrowing (a) in the
case of a Eurodollar Borrowing, not later than 10:30 a.m., Philadelphia time,
three (3) Business Days before such proposed Borrowing and (b) in the case of a
Base Rate Borrowing, not later than 10:30 a.m., Philadelphia time, on the day of
such proposed Borrowing.  All Loans borrowed on the Closing Date shall initially
be Base Rate Loans, provided that such Loans can be converted thereafter to
Eurodollar Loans in accordance with the terms hereof.  Such Notice of Borrowing
shall be irrevocable and shall in each case specify (a) the date of such
Borrowing (which shall be a Business Day) and the amount thereof; and (b) if
such Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto.  If no election as to the Type of Borrowing is specified in any such
notice, then the requested Borrowing shall be a Base Rate Borrowing.  If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.  Each borrowing under the Revolving Credit
Commitments shall be in a minimum amount equal to (x) with respect to Eurodollar
Borrowings, $500,000 or in integral multiples of $500,000 in excess thereof and
(y) with respect to Base Rate Borrowings, $500,000 or in integral multiples of
$100,000 in excess thereof (or, with respect to Base Rate Borrowings, if the
aggregate Unused Revolving Credit Commitments at such time are less than
$500,000, such lesser amount, as applicable).
 
Upon receipt of a Notice of Borrowing from the Borrower, the Administrative
Agent shall promptly notify each Revolving Credit Lender of such request.  Each
Revolving Credit Lender will make the amount of its prorata share of such
Borrowing (based on its Revolving Credit Commitment Percentage at that time)
available to the Administrative Agent for the account of the Borrower at the
office of the Administrative Agent specified in Section 9.2 prior to 2:00 p.m.,
Philadelphia time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent.  Such Borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of the Administrative Agent with the aggregate of
the amounts made available to the Administrative Agent by the Lenders and in
like funds as received by the Administrative Agent.
 
Unless the Administrative Agent shall have received notice from a Revolving
Credit Lender prior to the date of any borrowing of Revolving Credit Loans that
such Revolving Credit Lender will not make available to the Administrative Agent
such Revolving Credit Lender’s prorata portion of such Borrowing, the
Administrative Agent may assume that such Revolving Credit Lender has made such
portion available to the Administrative Agent on the date of such borrowing in
accordance with this subsection and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Revolving Credit Lender
shall not have made such portion available to the Administrative Agent, such
Revolving Credit Lender and the Borrower (without prejudice to the Borrower’s
rights against such Revolving Credit Lender) severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of the Borrower, the interest rate applicable at the time to the
Revolving Credit Loans comprising such Borrowing and (ii) in the case of such
Revolving Credit Lender, the Federal Funds Effective Rate, provided, that, if
such Lender shall not pay such amount within three (3) Business Days of such
Borrowing Date, the interest rate on such overdue amount shall, at the
expiration of such three-Business Day period, be the rate per annum applicable
to the Revolving Credit Loans comprising such Borrowing.  If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Revolving Credit Loan as part of such Borrowing for
purposes of this Agreement.
 
19

--------------------------------------------------------------------------------

 
2.4 Letter of Credit Subfacility.
 
(a) During the Revolving Credit Commitment Period, the Borrower may request the
issuance of standby Letters of Credit to support obligations of a Subsidiary of
the Parent which finance the working capital and business needs of a Subsidiary
of the Parent by delivering to the Issuing Bank a completed Application for
letters of credit in such form and with such other certificates, documents and
information as the Issuing Bank may specify from time to time by no later than
12:00 noon, Philadelphia time, at least five (5) Business Days (or such shorter
period as may be agreed to by the Issuing Bank) in advance of the proposed date
of issuance.  Each Application for issuance of a Letter of Credit shall be
accompanied by an issuance fee based upon the Issuing Bank’s standard schedule
of fees charged for issuing letters of credit as such may be amended from time
to time.  Subject to the terms and conditions hereof and in reliance on the
agreements of the other Revolving Credit Lenders set forth in this Section, the
Issuing Bank will issue a Letter of Credit, provided, that each Letter of Credit
shall (i) have a maximum maturity of twelve (12) months from the date of
issuance, and (ii) in no event expire later than five (5) Business Days prior to
the Revolving Credit Termination Date, and provided further, that in no event
shall the amount of the Letter of Credit Obligations at any one time exceed the
lesser of (i) the L/C Sublimit and (ii) the aggregate Revolving Credit
Commitments minus the aggregate principal amount of the Revolving Credit Loans
then outstanding.  The Issuing Bank shall not at any time be obligated to issue
any Letter of Credit hereunder if such issuance would conflict with, or cause
the Issuing Bank or any Letter of Credit Participant to exceed, any limits
imposed by any applicable Requirement of Law.  Notwithstanding the provisions of
this Section, the Revolving Credit Lenders and the Borrower hereby agree that
the Issuing Bank may issue upon the Borrower’s request, one or more Letter(s) of
Credit which by its or their terms may be extended for additional periods of up
to one year each provided that (I) the initial expiration date (or any
subsequent expiration date) of each such Letter of Credit is not later than five
(5) Business Days prior to the Revolving Credit Termination Date, and
(II) renewal of such Letter(s) of Credit, at the Issuing Bank’s discretion,
shall be available upon written request from the Borrower to the Issuing Bank at
least thirty (30) days (or such other time period as agreed by the Borrower and
the Issuing Bank) before the date upon which notice of renewal is otherwise
required.  Each standby Letter of Credit shall be subject either to the Uniform
Customs and Practice for Documentary Credits as most recently published by the
International Chamber of Commerce at the time a Letter of Credit is issued
(“UCP”) or the International Standby Practices (ISP98 International Chamber of
Commerce Publication Number 590 (“ISP98”)), as determined by the Issuing Bank.
 
(b) The Borrower shall pay to the Administrative Agent for the ratable account
of the Revolving Credit Lenders a fee (the “Letter of Credit Fee”) equal to the
amount of the Applicable Margin for Revolving Credit Loans that are Eurodollar
Loans in effect from time to time multiplied by the daily average of the undrawn
face amount of each Letter of Credit during the preceding fiscal quarter (or
shorter period commencing with the Closing Date or ending on the Revolving
Credit Termination Date), and shall be payable quarterly in arrears on each
January 1, April 1, July 1 and October 1 commencing with October 1, 2010 and on
the Revolving Credit Termination Date.  The Borrower shall also pay to the
Issuing Bank the Issuing Bank’s then in effect customary fees, plus a fronting
fee of twelve and one-half basis points (.125%) on the face amount of each such
Letter of Credit, and administrative expenses payable with respect to each
Letter of Credit issued or renewed by it as the Issuing Bank may generally
charge from time to time; provided that, no fronting fee shall be payable for
any period in which there is only one Lender.  Once paid, all of the above fees
shall be nonrefundable under all circumstances.  All periodic interest, fees and
commissions shall be calculated on the basis of the actual days elapsed in a 360
day year.
 
(c) (i) The Issuing Bank irrevocably agrees to grant and hereby grants to each
Letter of Credit Participant, and, to induce the Issuing Bank to issue Letters
of Credit hereunder, each Revolving Credit Lender irrevocably agrees to accept
and purchase and hereby accepts and purchases from the Issuing Bank, on the
terms and conditions hereinafter stated, for such Letter of Credit Participant’s
own account and risk, an undivided interest equal to such Letter of Credit
Participant’s Revolving Credit Commitment Percentage in the Issuing Bank’s
obligations and rights under each Letter of Credit issued by the Issuing Bank
(including the Existing Letters of Credit) and the amount of each draft paid by
the Issuing Bank thereunder.  Each Letter of Credit Participant unconditionally
and irrevocably agrees with the Issuing Bank that, if a draft is paid under any
Letter of Credit issued by the Issuing Bank for which the Issuing Bank is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such Letter of Credit Participant shall pay to the Issuing Bank upon
demand at the Issuing Bank’s address for notices specified herein an amount
equal to such Letter of Credit Participant’s share (based on its Revolving
Credit Commitment Percentage) of (x) the amount of such draft or any part
thereof, which is not so reimbursed and (y) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Bank in connection with such
payment.  Any action taken or omitted by the Issuing Bank under or in connection
with a Letter of Credit, if taken or omitted in the absence of gross negligence
or willful misconduct, shall not create for the Issuing Bank any resulting
liability to any Lender.
 
(ii) If any amount required to be paid by any Letter of Credit Participant to
the Issuing Bank pursuant to subsection 2.4(c)(i) in respect of any unreimbursed
portion of any payment made by the Issuing Bank under any Letter of Credit is
not paid to the Issuing Bank on the date such payment is due from such Letter of
Credit Participant, such Letter of Credit Participant shall pay to the Issuing
Bank on demand an amount equal to the product of (x) such amount, times (y) the
daily average Federal Funds Effective Rate, as quoted by the Issuing Bank,
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Bank, times
(z) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360.  A certificate of the Issuing
Bank submitted to any Letter of Credit Participant with respect to any amounts
owing under this subsection shall be conclusive in the absence of manifest
error.
 
 
20

--------------------------------------------------------------------------------

 
(iii) Whenever, at any time after the Issuing Bank has made payment under any
Letter of Credit and has received from any Letter of Credit Participant its
prorata share of such payment in accordance with subsection 2.4(c)(i), the
Issuing Bank receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including by way of set-off or proceeds
of collateral applied thereto by the Issuing Bank), or any payment of interest
on account thereof, the Issuing Bank will distribute to such Letter of Credit
Participant its prorata share thereof; provided, however, that in the event that
any such payment received by the Issuing Bank shall be required to be returned
by the Issuing Bank, such Letter of Credit Participant shall return to the
Issuing Bank the portion thereof previously distributed by the Issuing Bank to
it.
 
(d) (i)  The Borrower agrees to reimburse the Issuing Bank in respect of a
Letter of Credit (including an Existing Letter of Credit) on each date on which
a draft presented under such Letter of Credit is paid by the Issuing Bank for
the amount of (a) such draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Bank in connection with such
payment.  Each such payment shall be made to the Issuing Bank in immediately
available funds.  Notwithstanding any other provisions of this Agreement, unless
other acceptable arrangements for the immediate reimbursement by the Borrower of
amounts required to be advanced by the Issuing Bank pursuant to a Letter of
Credit have been made by the Borrower and the Issuing Bank and such
reimbursement is made by the Borrower, any and all amounts which the Issuing
Bank is required to advance pursuant to a Letter of Credit shall, at the option
of the Issuing Bank, become, at the time the amounts are advanced, Revolving
Credit Loans from the Revolving Credit Lenders made as a Base Rate
Borrowing.  The Administrative Agent will notify the Revolving Credit Lenders of
the amount required to be advanced pursuant to the Letters of Credit.  Before
10:00 A.M. (Philadelphia time) on the date of any advance the Revolving Credit
Lenders are required to make pursuant to the Letters of Credit, each Revolving
Credit Lender shall make available to the Administrative Agent such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of such advance in
immediately available funds.
 
(ii) Interest shall be payable on any and all amounts remaining unpaid by the
Borrower under this subsection from the date such amounts become payable
(whether at stated maturity, by acceleration or otherwise) until payment in full
at the per annum rate of the then applicable Default Rate for Revolving Credit
Loans which are Base Rate Loans and shall be payable on demand by the Issuing
Bank.
 
(e) (i)   The Borrower also agrees with the Issuing Bank that the Issuing Bank
shall not be responsible for, and the Borrower’s Reimbursement Obligations under
subsection 2.4(d)(i) shall not be affected by, among other things (x) the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged,
provided, that reliance upon such documents by the Issuing Bank shall not have
constituted gross negligence or willful misconduct of the Issuing Bank or
(y) any dispute between or among the Borrower and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred
or (z) any claims whatsoever of the Borrower against any beneficiary of such
Letter of Credit or any such transferee.
 
(ii) The Issuing Bank shall not be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Bank’s gross negligence or willful misconduct.
 
(iii) The Borrower agrees that any action taken or omitted by the Issuing Bank
under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct,
shall be binding on the Borrower and shall not result in any liability of the
Issuing Bank to the Borrower.
 
(f) If any draft shall be presented for payment to the Issuing Bank under any
Letter of Credit, the Issuing Bank shall promptly notify the Borrower of the
date and amount thereof.  The responsibility of the Issuing Bank to the Borrower
in connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit and any other obligation expressly imposed by the UCP or ISP98
as applicable to such Letter or Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.
 
(g) To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Agreement, the provisions of
this Agreement shall govern.
 
(h) Subject to subsection 2.4(g) above, the Borrower agrees to be bound by the
terms of each Application and the Issuing Bank’s written regulations and
customary practices relating to letters of credit, though such interpretation
may be different from the Borrower’s own.  It is understood and agreed that,
except in the case of gross negligence or willful misconduct, the Issuing Bank
shall not be liable for any error, negligence and/or mistakes, whether of
omission or commission, in following the Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.
 
 
21

--------------------------------------------------------------------------------

 
(i) Each Revolving Credit Lender’s payment obligation under subsection 2.4(c)
and the Reimbursement Obligations shall be absolute, unconditional and
irrevocable under any circumstances, and shall be performed strictly in
accordance with the terms of this Section 2.4 under all circumstances, including
the following circumstances:
 
                                                                (i) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender may have against the Issuing Bank, any Loan Party or any other Person for
any reason whatsoever;
 
                                                                (ii) any lack of
validity or enforceability of any Letter of Credit;
 
                                                                (iii) the
existence of any claim, set-off, defense or other right which any Loan Party or
any Revolving Credit Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), the Issuing Bank or any Revolving Credit Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Loan Party and the beneficiary for which any Letter of Credit was
procured);
 
                                                                (iv) any draft,
demand, certificate or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect even if the Issuing
Bank has been notified thereof;
 
                                                                (v) payment by
the Issuing Bank under any Letter of Credit against presentation of a demand,
draft or certificate or other document which does not comply with the terms of
such Letter of Credit, provided that such payment shall not have constituted
gross negligence or willful misconduct on the part of the Issuing Bank;
 
                                                               (vi) any adverse
change in the business, operations, properties, assets, condition (financial or
otherwise) or prospects of the Parent and its Subsidiaries;
 
(vii) any breach of this Agreement or any other Loan Document by any Loan Party;
 
(viii) the occurrence or continuance of an insolvency proceeding with respect to
any Loan Party;
 
(ix) the fact that an Event of Default or a Default shall have occurred and be
continuing
               
                 (x) the fact that the Revolving Credit Termination Date shall
have passed or this Agreement or the Revolving Credit Commitments hereunder
shall have been terminated; and
 
                                                                (xi) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.
 
(j) In addition to amounts payable as provided in Section 9.5, the Borrower
hereby agrees to protect, indemnify, pay and save harmless the Issuing Bank, the
Administrative Agent and the Lenders from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of counsel) which the Issuing Bank
or the Lenders may incur or be subject to as a consequence, direct or indirect,
of (i) the issuance of any Letter of Credit, other than as a result of (A) the
gross negligence or willful misconduct of the Issuing Bank as determined by a
final judgment of a court of competent jurisdiction or (B) subject to the
following clause (ii), the wrongful dishonor by the Issuing Bank of a proper
demand for payment made under any Letter of Credit, or (ii) the failure of the
Issuing Bank to honor a drawing under any such Letter of Credit as a result of
any act or omission, whether rightful or wrongful, of any present or future
de jure or de facto government or governmental authority (all such acts or
omissions herein called “Governmental Acts”).
 
 
22

--------------------------------------------------------------------------------

 
(k) As among the Borrower and the Issuing Bank, the Borrower assumes all risks
of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit.  In furtherance and not in
limitation of the foregoing, the Issuing Bank shall not be responsible
for:  (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for an
issuance of or drawing under any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if the Issuing Bank shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of any
Loan Party against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Loan Party and any beneficiary
of any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
facsimile, cable, telex or otherwise; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Bank, including any Governmental Acts, and none of the above shall affect or
impair, or prevent the vesting of, any of the Issuing Bank’s rights or powers
hereunder.
 
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Bank under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
create any liability of the Issuing Bank to the Borrower or any Lender.
 
(l) Notwithstanding anything to the contrary herein, the Existing Letters of
Credit shall be considered Letters of Credit issued hereunder.
 
 
23

--------------------------------------------------------------------------------

 
2.5 Interest and Payment Dates
 
                                        (a)  Subject to the provisions of
Section 2.6, each Base Rate Loan shall bear interest (computed on the basis of
the actual number of days elapsed over a year of 365 or 366 days, as the case
may be) at a rate per annum equal to the Base Rate plus one hundred twenty-five
(125) basis points (1.25%).
 
(b) Subject to the provisions of Section 2.6, each Eurodollar Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to the Eurodollar Rate for the Interest
Period in effect for such Loan plus two hundred twenty-five (225) basis points
(2.25%).
 
(c) Interest on each Loan shall be payable on each Interest Payment Date
applicable to such Loan; provided that, interest accruing on overdue amounts
pursuant to Section 2.6 shall be payable on demand as provided in such
Section.  The Eurodollar Rate and the Base Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
 
2.6 Default Interest
 
.  To the extent not contrary to any Requirement of Law, upon the occurrence and
during the continuation of an Event of Default, any principal, past due
interest, fee or other amount outstanding hereunder shall bear interest for each
day thereafter until paid in full (after as well as before judgment) at a rate
per annum which shall be equal to two percent (2%) in excess of the rate which
would otherwise be in effect for Base Rate Loans (such rate being referred to as
the “Default Rate”); provided that, with respect to Eurodollar Loans, such rate
shall be the higher of the Default Rate and two percent (2%) in excess of the
rate which would otherwise be applicable to such Eurodollar Loan.  The Borrower
acknowledges that such increased interest rate reflects, among other things, the
fact that such loans or other amounts have become a substantially greater risk
given their default status and that the Lenders are entitled to additional
compensation for such risk.
 
2.7 Conversion and Continuation Options; Limitations on Tranches
 
                                                 (a)  The Borrower shall have
the right at any time upon prior irrevocable notice to the Administrative Agent
(a) not later than 10:30 a.m., Philadelphia time, on the Business Day of
conversion, to convert any Eurodollar Loan to a Base Rate Loan, (b) not later
than 10:30 a.m., Philadelphia time, three (3) Business Days prior to conversion
or continuation (x) to convert any Base Rate Loan into a Eurodollar Loan, or
(y) to continue any Eurodollar Loan as a Eurodollar Loan for any additional
Interest Period and (c) not later than 10:30 a.m., Philadelphia time, three (3)
Business Days prior to conversion, to convert the Interest Period with respect
to any Eurodollar Loan to another permissible Interest Period, subject in each
case to the following:
 
(A) a Eurodollar Loan may not be converted at a time other than the last day of
the Interest Period applicable thereto;
 
(B) any portion of a Loan maturing or required to be repaid in less than one
month may not be converted into or continued as a Eurodollar Loan;
 
(C) no Eurodollar Loan may be continued as such and no Base Rate Loan may be
converted to a Eurodollar Loan when any Default or Event of Default has occurred
and is continuing;
 
(D) any portion of a Eurodollar Loan that cannot be converted into or continued
as a Eurodollar Loan by reason of clauses (B) or (C) above automatically shall
be converted at the end of the Interest Period in effect for such Loan to a Base
Rate Loan;
 
(E) if by the third Business Day prior to the last day of any Interest Period
for Eurodollar Loans the Borrower has failed to give notice of conversion or
continuation as described in this subsection, the Administrative Agent shall
give notice thereof to the Lenders and such Loans shall be automatically
converted to Base Rate Loans on the last day of such then expiring Interest
Period;
 
(F) all conversions and continuations of Loans hereunder and all selections of
Interest Periods hereunder shall be in such amounts and be made pursuant to such
elections that, after giving effect thereto, the aggregate principal amount of
the Loans comprising each Tranche of Eurodollar Loans shall be equal to $500,000
or in increments of $500,000 in excess thereof; and
 
(G) the Borrower shall not have outstanding at any one time more than six (6)
Tranches in the aggregate of Eurodollar Loans.
 
Each request by the Borrower to convert (but not continue) a Loan shall
constitute a representation and warranty that each of the representations and
warranties made by the Borrower herein is true and correct in all material
respects on and as of such date as if made on and as of such date (except to the
extent that such representations and warranties relate expressly to an earlier
date, in which case such request shall constitute a representation and warranty
that such representations and warranties are true and correct as of such
date).  Accrued interest on a Loan (or portion thereof) being converted shall be
paid by the Borrower at the time of conversion.
 
(b) In the event, and on each occasion, that on the day two (2) Business Days
prior to the commencement of any Interest Period for a Eurodollar Loan, the
Administrative Agent shall have determined (which determination absent manifest
error shall be conclusive and binding upon the Borrower) that dollar deposits in
the principal amount of such Eurodollar Loan are not generally available in the
London Interbank Market, or that the rate at which such dollar deposits are
being offered will not adequately and fairly reflect the cost to the applicable
Lenders of making or maintaining the principal amount of such Eurodollar Loan
during such Interest Period, or that reasonable means do not exist for
ascertaining the Eurodollar Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written or telephonic notice of such determination
to the Borrower and the applicable Lenders, and any request by the Borrower for
a Eurodollar Loan or for conversion to or maintenance of a Eurodollar Loan
pursuant to the terms of this Agreement shall be deemed a request for a Base
Rate Loan.  After such notice shall have been given and until the circumstances
giving rise to such notice no longer exist, each request for a Eurodollar Loan
shall be deemed to be a request for a Base Rate Loan.  Each determination by the
Administrative Agent hereunder shall be conclusive absent manifest error.
 
 
24

--------------------------------------------------------------------------------

 
2.8 Commitment Fees
 
.  The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Credit Lender, on each January 1, April 1, July 1 and October 1,
commencing October 1, 2010, during the Revolving Credit Commitment Period and on
the date on which the Revolving Credit Commitments shall be permanently
terminated or reduced as provided herein, a revolving credit commitment fee
(collectively, the “Commitment Fees”) at a rate per annum equal to thirty (30)
basis points (0.30%) on the average daily amount of the Unused Revolving Credit
Commitments of each Revolving Credit Lender during the preceding fiscal quarter
(or shorter period commencing with the Closing Date or ending on the Revolving
Credit Termination Date).  The Commitment Fees due to each Revolving Credit
Lender shall commence to accrue on the Closing Date and shall cease to accrue on
the Revolving Credit Termination Date.  The Administrative Agent shall
distribute the Commitment Fees among the Revolving Credit Lenders pro rata in
accordance with their respective Revolving Credit Commitment Percentages.
 
All of the foregoing fees shall be (a) computed on the basis of the actual
number of days elapsed in a year of 360 days, including the first day but
excluding the last day occurring in the period for which such fees are payable,
and (b) paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution to the applicable Lenders.  Once paid,
none of the foregoing fees shall be refundable under any circumstances, except
in the case of manifest error by the Administrative Agent in the computation of
any such amount, which error is raised in writing by the Borrower to the
Administrative Agent within twenty (20) days of payment of such amount.
 
2.9 Termination and Reduction of Revolving Credit Commitments
 
                                                (a)  The Revolving Credit
Commitments shall be automatically terminated on the Revolving Credit
Termination Date whereupon the entire outstanding principal balance of the
Revolving Credit Loans, plus all accrued and unpaid interest thereon, and any
fees or other amounts owed under the Loan Documents (including all Commitment
Fees and fees and other amounts in connection with the Letters of Credit) shall
be due and payable.
 
(b) Upon at least five (5) Business Days’ prior irrevocable written notice to
the Administrative Agent, the Borrower may at any time prior to the Revolving
Credit Termination Date, in whole permanently terminate, or from time to time in
part permanently reduce, the Revolving Credit Commitments; provided, however,
that (A) each partial reduction of such Revolving Credit Commitments shall be in
a minimum aggregate principal amount of $1,000,000 or in integral multiples of
$500,000 in excess thereof, and (B) the Revolving Credit Commitments may not be
reduced or terminated if, after giving effect thereto and to any prepayments of
the Revolving Credit Loans made on the effective date thereof, the aggregate
amount of the Revolving Credit Exposure of the Revolving Credit Lenders at such
time would exceed the aggregate Revolving Credit Commitments of the Revolving
Credit Lenders (as the same are being reduced) at such time.  Each reduction in
the Revolving Credits Commitments hereunder shall be made ratably among the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Commitment Percentages.  The Borrower shall pay to the Administrative Agent for
the account of the Revolving Credit Lenders on the date of each termination or
reduction of the Revolving Credits Commitments, the Commitment Fees on the
amount of the Revolving Credit Commitments so terminated or reduced accrued to
the date of such termination or reduction.
 
 
25

--------------------------------------------------------------------------------

 
2.10 Optional and Mandatory Prepayments of Loans
 
                                                 (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing, in whole or in
part, without premium or penalty (but in any event subject to Section 2.14),
upon prior written, telecopy or telephonic notice to the Administrative Agent
given no later than 10:30 a.m., Philadelphia time, (i) in the case of Base Rate
Loans, on the same day such prepayment is to be made, and (ii) in the case of
Eurodollar Loans, three (3) Business Days before any proposed prepayment is to
be made; provided, however, that each such partial prepayment shall be in the
principal amount of at least (A) $500,000 or in whole multiples of $100,000 in
the case of Base Rate Loans and (B) $500,000 or in whole multiples of $500,000
in excess thereof in the case of Eurodollar Loans.
 
(b) On the date of any termination or reduction of the Revolving Credit
Commitments pursuant to Section 2.9, the Borrower shall pay or prepay so much of
the Revolving Credit Loans as shall be necessary in order that the aggregate
Revolving Credit Exposure of the Revolving Credit Lenders will not exceed the
aggregate Revolving Credit Commitments of the Revolving Credit Lenders after
giving effect to such termination or reduction.
 
(c) In the event of (i) any direct or indirect sale or other disposition of any
of the assets, including lines of business, of any Subsidiary of the Parent
(other than sales or dispositions referred to in subsections 6.5(a), (b) or (c))
(each, an “Asset Sale”) the sale price for which in the aggregate with all prior
Asset Sales made since the date of this Agreement (but only those Asset Sales
the Net Proceeds of which were not applied as a prepayment as hereinafter
provided in this subsection 2.10(c)) is greater than $1,000,000, (ii) any sale
or issuance of Capital Stock by the Parent (other than Capital Stock issued
(x) to any seller in connection with a Permitted Acquisition or (y) pursuant to
any employee equity plan of the Parent or its Subsidiaries), (iii) the
incurrence of additional Indebtedness for borrowed money by the Parent or any of
its Subsidiaries (other than Indebtedness incurred to a seller in connection
with a Permitted Acquisition or otherwise permitted under Section 6.2 (other
than Subordinated Debt under subsection (g) thereto unless such Subordinated
Debt was incurred in connection with financing a Permitted Acquisition)), or
(iv) any Material Recovery Event, the Borrower shall promptly prepay the
outstanding Loans in an amount equal to one hundred percent (100%) of the amount
of the Net Proceeds of such Asset Sale, issuance of Capital Stock, incurrence of
additional Indebtedness or Material Recovery Event; provided that, the amount of
any prepayment hereunder shall be rounded down to the nearest multiple of
$1,000; provided, further, that no such repayment shall be required in respect
of the Net Proceeds arising from (x) an Asset Sale if, and to the extent, that
the Borrower or such Subsidiary has reinvested any such Net Proceeds arising
from such Asset Sale in productive assets of a kind then used or useable in the
business of a Subsidiary of the Parent (including Capital Expenditures) prior to
the date that is one hundred eighty days (180) after the date such Asset Sale is
closed or (y) a Material Recovery Event if, and to the extent that, (I) the
Borrower has notified the Administrative Agent in writing within five (5)
Business Days following the receipt of the proceeds of such Material Recovery
Event of such Subsidiary’s intention to use such Net Proceeds for the repair,
replacement or restoration of the damaged condemned property within one hundred
and eighty (180) days following the receipt of such proceeds and (II) such
Subsidiary does in fact reinvest such Net Proceeds arising from such Material
Recovery Event for the repair, replacement or restoration of the damaged or
condemned property prior to the date that is one hundred eighty days (180) after
the receipt of such Net Proceeds.  At the time any such Asset Sale, issuance of
Capital Stock or incurrence of additional Indebtedness is completed, or promptly
after any Net Proceeds are received by the Parent or a Subsidiary thereof in
connection with a Material Recovery Event (and, if the Borrower has given notice
of its or such Subsidiary’s, as the case may be, intention to use all or a
portion of the Net Proceeds from a Material Recovery Event as provided above,
one hundred and eighty (180) days after its receipt of such Net Proceeds), the
Borrower shall deliver to the Administrative Agent an accounting of the Net
Proceeds in sufficient detail and form acceptable to the Administrative Agent
together with the amount of any prepayment or repayment required at such
time.  Payments made pursuant to this subsection 2.10(c) shall be applied in
accordance with subsection 2.10(f) below.
 
(d) [INTENTIONALLY OMITTED]
 
(e) Each notice of prepayment pursuant to subsections (a) and (b) of this
Section 2.10 shall specify (i) the prepayment date and (ii) the principal amount
of each Borrowing to be prepaid.  Each notice of prepayment shall be irrevocable
and shall commit the Borrower to prepay such Borrowing (or portion thereof) by
the amount stated therein.  All prepayments under this Section 2.10 on other
than Base Rate Borrowings shall be accompanied by accrued interest on the
principal amount being prepaid to the date of prepayment and any amounts owed
under Section 2.14.
 
(f) Payments pursuant to clause (c) of this Section 2.10 shall be applied to
Revolving Credit Loans until paid in full; provided that, if an Event of Default
shall have occurred and be continuing, any such payments shall be applied pro
rata to the Loans and the Letter of Credit Obligations (based on the principal
amount of the Loans outstanding and the aggregate amount of the Letter of Credit
Obligations then outstanding), with any amounts attributable to the Letter of
Credit Obligations to be held by the Administrative Agent in a cash collateral
account pursuant to Section 7.2 or, at the Administrative Agent’s discretion,
applied to the Revolving Credit Loans then outstanding.  Payments of the
Revolving Credit Loans and/or in respect of the Letter of Credit Obligations
shall not reduce the Revolving Credit Commitments.  To the extent any
prepayments are required pursuant to clause (c) of this Section 2.10 after the
Loans have been paid in full, then, no such payments shall be required unless an
Event of Default shall have occurred and be continuing, in which case the
Borrower shall deliver to the Administrative Agent, to be held in a cash
collateral account pursuant to Section 7.2, an amount equal to the difference
between (i) the Letter of Credit Coverage Requirement and (ii) the amount of
cash, if any, then held by the Administrative Agent in a collateral account
pursuant to Section 7.2, with any remaining Net Proceeds to be applied first to
any other outstanding Obligations and next to be retained by the Parent, the
Borrower or its Subsidiary, as applicable.  So long as no Event of Default shall
have occurred and be continuing, unless otherwise requested by the Borrower,
each payment shall be applied first to Base Rate Loans and next to Eurodollar
Loans in the direct order of maturity of Interest Periods.
 
 
26

--------------------------------------------------------------------------------

 
2.11 Illegality
 
.  Notwithstanding any other provision herein, if any change in any Requirement
of Law or in the interpretation or application thereof shall make it unlawful
for any Lender to make or maintain Eurodollar Loans as contemplated by this
Agreement, (a) the commitment of such Lender hereunder to make Eurodollar Loans,
continue Eurodollar Loans as such and convert or refinance Base Rate Loans to
Eurodollar Loans shall forthwith be cancelled and (b) such Lender’s Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to
Base Rate Loans on the respective last days of the then current Interest Periods
with respect to such Loans or within such earlier period as required by law.  If
any such conversion of a Eurodollar Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, the Borrower shall
pay to such Lender such amounts, if any, as may be required pursuant to Section
2.14.
 
2.12 Requirements of Law
 
                                                 (a)  In the event that any
change in any Requirement of Law or in the interpretation, or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:
 
(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Note or any Eurodollar Loan made by it, or change the basis
of taxation of payments to such Lender in respect thereof (except for taxes
covered by Section 2.13 and changes in the rate of tax on the overall net
income, gross receipts or revenue of such Lender);
 
(ii) shall impose, modify or hold applicable any reserve, special deposit or
similar requirement against assets held by, deposits or other liabilities in or
for the account of, advances, loans or other extensions of credit by, or any
other acquisition of funds by, any office of such Lender which is not otherwise
included in the determination of the interest rate on such Eurodollar Loan
hereunder; or
 
(iii) shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or to reduce any amount receivable
hereunder in respect thereof then, in any such case, the Borrower shall as
promptly as practicable pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this subsection, it shall as promptly as practicable notify the
Borrower, through the Administrative Agent, of the event by reason of which it
has become so entitled.  A certificate as to any additional amounts payable
pursuant to this subsection submitted by such Lender, through the Administrative
Agent, to the Borrower shall be conclusive in the absence of manifest
error.  This covenant shall survive the termination of this Agreement and the
payment of the Notes and all other amounts payable hereunder.  If any amount is
refunded to such Lender, such Lender will reimburse the Borrower for amounts
paid in respect of the refunded amount without interest (except to the extent of
any interest actually received by such Lender from the relevant Governmental
Authority with respect to such refund).
 
(b) In the event that any Lender shall have determined that any change in any
Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof does or shall have the effect of reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such change or compliance (taking into consideration such
Lender’s or such corporation’s policies with respect to capital adequacy) by an
amount deemed by such Lender to be material, then from time to time, after
submission as promptly as practicable by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender for such reduction.
 
(c) Each Lender agrees that it will use reasonable efforts in order to avoid or
to minimize, as the case may be, the payment by the Borrower of any additional
amount under subsections 2.12(a) and (b); provided, however, that no Lender
shall be obligated to incur any expense, cost or other amount in connection with
utilizing such reasonable efforts; provided, further, that the Borrower shall
not be under any obligation to compensate any Lender under this Section 2.12
with respect to increased costs or reductions with respect to any period prior
to the date that is one hundred eighty (180) days prior to such request if such
Lender knew or could reasonably have been expected to know of the circumstances
giving rise to such increased costs or reductions and of the fact that such
circumstances would result in a claim for increased compensation by reason of
such increased costs or reductions; provided, further, that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any change in any Law within such one hundred
eighty (180) day period.
 
 
27

--------------------------------------------------------------------------------

 
2.13 Taxes
 
.  (a)  All payments made by the Borrower under this Agreement and the Notes
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, other
than Excluded Taxes (all such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions and withholdings being hereinafter called
“Taxes”).  If any Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder or under the Notes, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Taxes) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in this Agreement and the Notes.  Whenever
any Taxes are payable by the Borrower, as promptly as possible thereafter the
Borrower shall send to the Administrative Agent for its own account or for the
account of such Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof.  If the
Borrower fails to pay any Taxes when due to the appropriate taxing authority or
fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Borrower shall indemnify the Administrative
Agent and the Lenders for any incremental taxes, interest or penalties that may
become payable by the Administrative Agent or any Lender as a result of any such
failure.  The agreements in this subsection shall survive the termination of
this Agreement and the payment of the Notes and all other amounts payable
hereunder.
 
(b) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.  Each such Foreign Lender shall also
deliver to the Borrower (with a copy to the Administrative Agent) such further
documentation on or before the date that any documentation previously delivered
to the Borrower hereunder shall expire or become obsolete and after the
occurrence of any event requiring a change in such previously delivered
documentation.
 
(c) The Borrower shall not be required to pay any additional amounts to the
Administrative Agent or any Lender in respect of payments of United States
withholding tax or other Taxes made by the Borrower which are consistent with
the forms and information delivered to the Borrower and the Administrative Agent
or if the payment of such amounts would not have arisen but for a failure by the
Administrative Agent or such Lender to comply with the requirements of
subsection 2.13(b) or the Administrative Agent or such Lender did not timely
deliver to the Borrower the forms listed or described in subsection 2.13(b) or
did not take such other steps as reasonably may be available to it under
applicable tax laws and any applicable tax treaty or convention to obtain an
exemption from, or reduction (to the lowest applicable rate) of, such United
States withholding tax and other Taxes or, if such steps were taken, the
information was not timely and duly delivered to the Borrower.
 
2.14 Indemnity
 
.  (a)  The Borrower agrees to indemnify each Lender and to hold each Lender
harmless from any loss or expense which such Lender may sustain or incur as a
consequence of (a) default by the Borrower in payment when due of the principal
amount of or interest on any Eurodollar Loan, (b) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (c) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (d) the making of a prepayment of Eurodollar
Loans on a day which is not the last day of an Interest Period with respect
thereto, including, without limitation, in each case, any such loss or expense
arising from the reemployment of funds obtained by it or from fees payable to
terminate the deposits from which such funds were obtained.  A certificate as to
any amounts (including a calculation thereof) that a Lender is entitled to
receive under this Section 2.14 submitted by such Lender, through the
Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error and all such amounts shall be paid by the Borrower promptly upon
demand by such Lender.  This covenant shall survive the termination of this
Agreement and the payment of the Notes and all other amounts payable hereunder.
 
(b) For the purpose of calculation of all amounts payable to a Lender under this
Section, each Lender shall be deemed to have actually funded its relevant
Eurodollar Loan through the purchase of a deposit bearing interest at the
Eurodollar Rate in an amount equal to the amount of that Eurodollar Loan and
having a maturity comparable to the relevant Interest Period or applicable
period for such Eurodollar Loan; provided, however, that each Lender may fund
each of its Eurodollar Loans in any manner it sees fit, and the foregoing
assumptions shall be utilized only for the calculation of amounts payable under
this subsection.  This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.
 
 
28

--------------------------------------------------------------------------------

 
2.15 Treatment of Loans and Payments
 
Except as provided under Sections 2.4, 2.11, 2.13 or subsection 9.6(g), each
Borrowing by the Borrower hereunder, each payment or prepayment of principal of
the Loans, each payment of interest on the Loans, each payment of Commitment
Fees and participation in Letters of Credit shall be made pro rata among the
relevant Lenders in accordance with their respective Revolving Credit Commitment
Percentage.  Each Lender agrees that in computing such Lender’s portion of any
borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s amount of such borrowing to the next higher or lower whole
dollar amount.
 
2.16 Payments
 
                                                 (a)  The Borrower shall make
each payment (including principal of or interest on any Borrowing or any fees or
other amounts) hereunder not later than 12:00 (noon), Philadelphia time, on the
date when due to the Administrative Agent at its offices set forth in Section
9.2, in immediately available funds.  Such payments shall be made without setoff
or counterclaim of any kind.  The Administrative Agent shall distribute to the
Lenders any payments received by the Administrative Agent for their account
promptly upon receipt in like funds as received, provided that, any payment
received by the Administrative Agent for the account of the Lenders at or before
2:00 p.m. Pennsylvania time will be distributed to the Lenders on the same
Business Day and any such payment received after that time on a given day may be
distributed on the next Business Day.
 
(b) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of the payment of interest or fees, as the case may
be, provided that if such extension would cause payment of any interest on or
principal of the Loans or payment of any commitment fees to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.
 
(c) In the event that any payment of principal, interest or commitment fees due
the Lenders or the Administrative Agent under any of the Loan Documents is not
paid when due, the Administrative Agent is hereby authorized to effect such
payment upon prior notice to the Borrower by debiting any demand deposit account
of the Borrower now or in the future maintained with the Administrative
Agent.  This right of debiting accounts of the Borrower is in addition to any
right of setoff accorded the Lenders hereunder or by operation of law.
 
2.17 Loan Accounts
 
.  Each Lender shall open and maintain on its books a loan account in the
Borrower’s name with respect to Loans made, repayments, prepayments, the
computation and payment of interest and other amounts due and sums paid to such
Lender hereunder and under the Loan Documents.  Except in the case of manifest
error in computation, such records shall be presumed correct as to the amount at
any time due to such Lender from the Borrower.  The failure of any Lender to
make an entry in its loan account shall not abrogate the Borrower’s duty to
repay the Indebtedness and other amounts owed to such Lender under the Loan
Documents.
 
2.18 Assignment of Loans and/or Revolving Credit Commitments Under Certain
Circumstances; Duty to Mitigate
 
In the event (a) any Lender delivers a notice pursuant to Section 2.11 that it
has become unlawful for such Lender to make or maintain Eurodollar Loans, (b)
any Lender delivers a certificate requesting compensation pursuant to Section
2.12 or (c) the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority on account of any Lender pursuant to Section 2.13,
the Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in subsection 9.6(b)), upon notice to
such Lender and the Administrative Agent, require such Lender to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.6), all of its interests, rights and obligations under
this Agreement to a Purchasing Lender that shall assume such assigned
obligations (which Purchasing Lender may be another Lender, if a Lender accepts
such assignment); provided that (i) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
having jurisdiction, (ii) the Borrower shall have received the prior written
consent of the Administrative Agent and the Issuing Bank, which consents shall
not be unreasonably delayed or withheld, (iii) the Borrower or such Purchasing
Lender shall have paid to the affected Lender in immediately available funds an
amount equal to the sum of the principal of and interest accrued to the date of
such payment on the outstanding Loans, plus all fees (including, without
limitation, Commitment Fees) and other amounts accrued hereunder for the account
of such Lender (including, without limitation, amounts owing under Sections
2.12, 2.13 and 2.14) and (iv) to the extent such affected Lender is also the
Issuing Bank, (A) the Borrower or such Purchasing Lender  shall have paid to the
Issuing Bank all L/C Disbursements, plus all fees (including, without
limitation, Letter of Credit Fees) and other amounts accrued hereunder for the
account of the Issuing Bank and (B) the Borrower shall have either (I) returned
to the Issuing Bank the original of any outstanding Letters of Credit or
(II) delivered to the Issuing Bank cash collateral for any such outstanding
Letters of Credit in an amount equal to the Letter of Credit Coverage
Requirement for each such Letter of Credit the original of which is not returned
to the Issuing Bank.  Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Assumption necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 2.18.
 
2.19 Use of Proceeds
 
The proceeds of the Loans may be used by the Borrower for its working capital,
capital expenditures and general corporate purposes in the ordinary course of
business (including paying the fees and expenses associated with the Loan
Documents) and to finance all or a portion of the purchase price and transaction
costs in connection with Permitted Acquisitions.  The Letters of Credit shall be
letters of credit required in the ordinary course of business of the Parent’s
Subsidiaries or in connection with Permitted Acquisitions.
 
29

--------------------------------------------------------------------------------

 
 
SECTION 3.  REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent, the Lenders and the Issuing Bank to enter
into this Agreement and to make the Loans and to issue and/or participate in
Letters of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:
 
3.1 Corporate Existence
 
Each of the Borrower and the other Loan Parties is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and is duly qualified or licensed to do business and is in good
standing in all other jurisdictions in which the character of the properties
owned or the nature of the activities conducted by it makes such qualification
or licensing necessary, except where the failure to be so qualified would not
reasonably be expected to have a Material Adverse Effect; provided, that Kenexa
Strategic Outsourcing Corporation is not in good standing with the Comptroller
of Texas on the Closing Date, but is diligently pursuing the necessary
documentation to correct such issue, and Kenexa Strategic Outsourcing
Corporation shall be in good standing with the Comptroller of Texas within forty
five (45) days of the Closing Date.
 
3.2 Subsidiaries
 
The Subsidiaries of the Parent and the record ownership of each such Subsidiary
on the date hereof are listed on Schedule 3.2 attached hereto.
 
3.3 Authority and Binding Effect
 
Each of the Borrower and the other Loan Parties has all requisite power and
authority, corporate and otherwise, to own, lease, encumber and operate its
properties and assets and to carry on its business as now being conducted and to
enter into and to perform its obligations under this Agreement, the Notes and
the other Loan Documents to which it is a party and to fulfill its obligations
set forth herein and therein.  The execution, delivery and performance of this
Agreement, the borrowings hereunder and the execution and delivery of the Notes,
the Applications and the other Loan Documents to which the Borrower or any other
Loan Party is a party have been duly authorized by all requisite corporate
action and will not violate or constitute a default under any Requirement of
Law, or of any indenture, note, loan or credit agreement, license or any other
agreement, lease or instrument to which the Parent or any of its Subsidiaries is
a party or by which the Parent or any of its Subsidiaries or any of its or their
Properties are bound.  This Agreement and the other Loan Documents have each
been duly executed and delivered by each Loan Party party thereto.  This
Agreement constitutes, and the Notes and other Loan Documents issued or to be
issued hereunder, when executed and delivered pursuant hereto, will constitute,
the authorized, valid and legally binding obligations of the Borrower or other
Loan Party party thereto enforceable in accordance with their respective terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws or equitable principles from time to time in effect
relating to or affecting the rights of creditors generally.
 
3.4 Approvals
 
No consent or approval of any trustee or holder of any indebtedness, nor any
authorization, consent, approval, license, exemption of or registration,
declaration or filing with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, is or will be
necessary to the valid execution and delivery of this Agreement, the Notes or
the other Loan Documents or the consummation by the Borrower or the other Loan
Parties of the transactions contemplated by this Agreement, except such as have
been obtained.
 
 
30

--------------------------------------------------------------------------------

 
3.5 Recording and Enforceability
 
No recording, filing, registration, notice or other similar action is required
in order to insure the legality, validity, binding effect or enforceability of
this Agreement, the Notes or the other Loan Documents as against the Borrower
and any other Loan Party.
 
3.6 Litigation
 
Schedule 3.6 attached hereto contains a list as of the date hereof of all
litigation, claims, disputes, assessments, judgments, judicial and
administrative orders outstanding against the Parent or any of its Subsidiaries
and any actions, suits or proceedings at law or in equity or by or before any
governmental or administrative instrumentality or other agency pending or, to
the knowledge of the Borrower, threatened against the Parent or any of its
Subsidiaries or affecting its or their property or rights which in any such case
if decided adversely individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.  Neither the Parent nor any
Subsidiary is in default under any applicable statute, rule, order, certificate
or regulation of any Governmental Authority having jurisdiction over the Parent
or any Subsidiary thereof which default would reasonably be expected to have a
Material Adverse Effect.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened against the Borrower, any other Loan Party or any of
its or their respective Subsidiaries or against any of its or their respective
business, operations, properties, prospects or condition (financial or
otherwise) (a) with respect to this Agreement, the Notes, the other Loan
Documents or any of the transactions contemplated hereby, or (b) as to which
there is a reasonable likelihood of an adverse determination and which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect.
 
3.7 Financial Information
 
The Borrower has delivered to the Administrative Agent true, correct and
complete copies of the Parent’s audited balance sheet as of December 31, 2009
and statements of profit and loss and surplus for the year then ended which have
been certified by Grant Thornton LLP and the Parent’s unaudited internally
prepared balance sheet as of June 30, 2010 and statements of profit and loss and
surplus for the quarter then ended.  All such financial statements have been
prepared in accordance with GAAP, except for the absence of footnotes and
subject to year-end adjustments in the unaudited financial statements, and are
true and complete and present fairly in accordance with GAAP, the financial
condition and results of operations of the Parent and its Subsidiaries as of
such dates and for the periods covered thereby, and said balance sheets
accurately reflect all liabilities, including contingent liabilities that are
required by GAAP to be reflected thereon as of the dates thereof.  Since June
30, 2010, there has been no development or event nor any prospective development
or event which individually or in the aggregate would reasonably be expected to
have a Material Adverse Effect.
 
3.8 Taxes
 
Each of the Parent and its Subsidiaries has filed all federal, state and local
tax returns which it is required by law to file, subject to the timely filing of
any extension therefor, and has paid all material taxes, assessments and other
governmental charges due in respect of such returns, except to the extent that
any such taxes, assessments or other governmental charges are being contested in
good faith and as to which the Parent or such Subsidiary has set aside on its
books adequate reserves.  No federal tax Lien has been filed against the Parent
or any of its Subsidiaries.
 
3.9 Intellectual Property
 
Each of the Borrower and the other Loan Parties owns, or is licensed to use, all
trademarks, tradenames, copyrights, technology, know-how and processes necessary
for the conduct of its business as currently conducted (the “Intellectual
Property”) except for those as to which the failure to own or license would not
reasonably be expected to have a Material Adverse Effect.  As of the date
hereof, except as set forth on Schedule 3.9, no claim has been asserted against
the Parent or any Subsidiary and is pending by any Person challenging or
questioning the use of any such Intellectual Property, nor to the Borrower’s
knowledge, is any such claim threatened and, with respect to any time
thereafter, no such claim has been asserted which would reasonably be expected
to have a Material Adverse Effect.  To the Borrower’s knowledge, the use of such
Intellectual Property by the Borrower and the other Loan Parties does not
infringe the rights of any Person, except for such claims and infringements
that, in the aggregate, would not reasonably be expected to have such a Material
Adverse Effect.
 
 
31

--------------------------------------------------------------------------------

 
3.10 Intentionally Omitted
 
.
 
3.11 Material Agreements
 
As of the date hereof, Schedule 3.11 attached hereto contains a list of all of
the Parent’s and its Subsidiaries’ material leases, contracts, agreements,
understandings and commitments of any kind the breach of which would directly or
indirectly reasonably be expected to have a Material Adverse Effect and all
parties (including the Parent and its Subsidiaries) to all such material leases,
contracts, agreements, understandings and commitments have to the Borrower’s
knowledge complied with the provisions thereof in all material respects and
neither the Parent nor any of its Subsidiaries is in material default under any
provision thereof and to the knowledge of the Borrower (i) no other party
thereto is in default under any material provision thereof and (ii) no event has
occurred which, but for the giving of notice or the passage of time, or both,
would constitute a material default thereunder.
 
3.12 Compliance With Law
 
Each of the Parent and its Subsidiaries is in compliance with all Requirements
of Law except to the extent that the failure to comply therewith would not in
the aggregate reasonably be expected to have a Material Adverse Effect.  As of
the date hereof, no Loan Party has received any written notice, not heretofore
complied with, from any federal, state or local authority or any insurance or
inspection body to the effect that any of its properties, facilities, equipment
or business procedures or practices fail to materially comply with any
applicable law, ordinance, regulation, building or zoning law, or any other
requirements of any such authority or body, except where such failure would not
reasonably be expected to have a Material Adverse Effect.
 
3.13 Title to Property
 
Each of the Parent and its Subsidiaries has good title to or valid leasehold
interests in or license to use or similar interests in all personal properties,
assets and other rights which it purports to own or lease or which is reflected
as owned or leased on its respective books and records (except where failure to
have good title to, or valid leasehold or similar interests in, would not
reasonably be expected to have a Material Adverse Effect), free and clear of all
Liens except Permitted Liens, and subject to the terms and conditions of the
applicable leases.  Except for financing statements evidencing Permitted Liens
or protective filings related to operating leases or other assets in the
possession of, but not owned by, the Parent or any of its Subsidiaries, no
effective financing statement under the Uniform Commercial Code is in effect in
any jurisdiction and no other filing which names the Parent or any of its
Subsidiaries as debtor or which covers or purports to cover any of the assets of
the Parent or any of its Subsidiaries is currently effective and on file in any
state or other jurisdiction.  All of the assets and properties of the Parent and
its Subsidiaries that are necessary for the operation of their respective
businesses are in good working condition and are able to serve the functions for
which they are currently being used, except for ordinary wear and tear.
 
3.14 Security Interests
 
At all times after execution and delivery of the Security Documents by the Loan
Party or Loan Parties party thereto and completion of the filings and recordings
(to the extent not already filed and recorded prior to the Closing Date) in the
jurisdictions listed on Schedule 3.14, and delivery to the Administrative Agent
of possession or control, as applicable, of all Collateral the perfection of a
security interest in which requires possession or control under the Uniform
Commercial Code, the security interests created for the benefit of the
Administrative Agent and the Lenders pursuant to the Security Documents will
constitute valid, perfected security interests in the Collateral subject
thereto, subject to no other Liens whatsoever, except Permitted Liens.
 
 
32

--------------------------------------------------------------------------------

 
3.15 Federal Regulations
 
No part of the proceeds of any Loans will be used for “purchasing” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U or for any purpose which violates the provisions of
Regulation U or any other Regulations of the Board of Governors of the Federal
Reserve System.  If requested by any Lender or the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-l referred
to in said Regulation U.  No part of the proceeds of the Loans hereunder will be
used for any purpose which violates, or which is inconsistent with, the
provisions of any of Regulations D, T, U and X.
 
3.16 ERISA
 
Except as specifically disclosed on Schedule 3.16 to this Agreement:  (a) there
is no Accumulated Funding Deficiency with respect to any Employee Pension Plan,
(b) no Reportable Event (excluding those for which notice has been waived by the
PBGC) has occurred with respect to any Employee Pension Plan, (c) neither the
Parent nor any Commonly Controlled Entity has incurred Withdrawal Liability with
respect to any Multiemployer Plan, and (d) no Multiemployer Plan is in
Reorganization.  No liability (whether or not such liability is being litigated)
in excess of $250,000 has been asserted against the Parent or any Commonly
Controlled Entity in connection with any Employee Pension Plan or any
Multiemployer Plan by the PBGC, by a trustee appointed pursuant to Section
4042(b) or (c) of ERISA, or by a sponsor or an agent of a sponsor of a
Multiemployer Plan, and no Lien has been attached and no Person has, to the
Borrower’s knowledge, threatened to attach a Lien on any of the Parent’s or any
Commonly Controlled Entity’s property as a result of failure to comply with
ERISA or as a result of the termination of any Employee Pension Plan.  Each
Employee Pension Plan, as most recently amended, including amendments to any
trust agreement, group annuity or insurance contract, or other governing
instrument, is the subject of a favorable determination by the Internal Revenue
Service with respect to its qualification under Section 401(a) of the Code, and
to the knowledge of the Borrower, no amendment adopted after such determination
negatively affects the qualification of such Plan.  Neither the Parent nor any
Commonly Controlled Entity has an unfulfilled obligation to contribute to any
Multiemployer Plan.
 
3.17 Fictitious Names
 
Neither the Parent nor its Subsidiaries operate or do business under any
assumed, trade or fictitious names, other than as listed on Schedule 3.17, or if
after the date hereof, disclosed to the Administrative Agent in writing.
 
3.18 No Event of Default
 
No Default or Event of Default has occurred and is continuing.
 
3.19 Solvency
 
Each of the Parent and its Subsidiaries is, and after receipt and application of
any Loans hereunder, including the initial Loans will be, Solvent.
 
3.20 Investment Company Act
 
Neither the Parent nor any Subsidiary thereof is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
 
 
33

--------------------------------------------------------------------------------

 
3.21 Environmental Matters
 
Except to the extent that all of the following would not reasonably be expected
to have a Material Adverse Effect:
 
(a) The Properties do not contain, and have not previously contained, in, on, or
under, including, without limitation, the soil and groundwater thereunder, any
Materials of Environmental Concern in amounts or concentrations that constitute
or constituted a violation of, or reasonably would reasonably be expected to
give rise to liability under Environmental Laws.
 
(b) The Properties and all operations and facilities at the Properties are in
compliance, and have in the last five years been in compliance with all
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the business operated by the Parent and its Subsidiaries which would
reasonably be expected to interfere with the continued operation of any of the
Properties or impair the fair saleable value of any thereof.  Neither the Parent
nor any Subsidiary has assumed any liability of any Person under Environmental
Laws.
 
(c) Neither the Parent nor any Subsidiary has received nor is it aware of any
claim, notice of violation, alleged violation, non-compliance, investigation or
advisory action or potential liability regarding environmental matters or
compliance of Environmental Law with regard to the Properties which has not been
satisfactorily resolved by the Parent or its Subsidiary and neither the Parent
nor any Subsidiary is aware and has no reason to believe that any such action is
being contemplated, considered or threatened.
 
(d) Materials of Environmental Concern have not been generated, treated, stored,
transported, disposed of, at, on, from or under any of the Properties by the
Parent or any of its Subsidiaries, nor have any Materials of Environmental
Concern been transferred by the Parent or any of its Subsidiaries from the
Properties to any other location except in either case in the ordinary course of
business of the Parent and its Subsidiaries in compliance with all Environmental
Laws and such that it would not reasonably be expected to give rise to liability
under any applicable Environmental Law.
 
(e) There are no governmental, administrative actions or judicial proceedings
pending or, to the best knowledge of the Borrower, contemplated or threatened
under any Environmental Laws to which the Parent or any of its Subsidiaries is
or will be named as a party with respect to the Properties, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any of the Properties.
 
3.22 Labor Matters
 
Except as set forth on Schedule 3.22, as of the Closing Date, there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of the Parent or its Subsidiaries, and neither the Parent nor its Subsidiaries
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years and to the knowledge of the Borrower,
there are none now threatened.
 
3.23 Anti-Terrorism Laws
 
                                                (a)  Neither the Parent, its
Subsidiaries nor, to the Borrower’s knowledge, their Affiliates are in violation
of any Anti-Terrorism Law nor does the Parent or its Subsidiaries engage in or
conspire to engage in any transaction  that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.
 
(b) Executive Order No. 13224.  Neither the Parent, its Subsidiaries nor, to the
Borrower’s knowledge, any of their Affiliates or agents acting or benefiting in
any capacity in connection with the extensions of credit or other transactions
hereunder, is any of the following (each a “Blocked Person”):
 
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
 
(ii) a Person owned or controlled  by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;
 
(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;
 
(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or
 
(vi) a person or entity who is affiliated or affiliated with a person or entity
listed above.
 
The Parent does not nor, to the Borrower’s knowledge, does any of the Parent’s
Subsidiaries, Affiliates or agents acting in any capacity in connection with the
extensions of credit hereunder or other transactions hereunder (x) conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, or (y) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked  pursuant to the Executive Order No. 13224.
 
 
34

--------------------------------------------------------------------------------

 
3.24 [INTENTIONALLY OMITTED]
 
.
 
3.25 No Burdensome Agreements
 
Neither the Parent nor any Subsidiary thereof is a party to or bound by any
agreement or instrument or subject to any corporate or other restriction the
performance or observance of which now has or, as far as the Borrower can
reasonably foresee, would reasonably be expected to have, a Material Adverse
Effect.
 
3.26 No Misrepresentations or Material Nondisclosures
 
Neither this Agreement nor any other document, certificate or statement
furnished to the Administrative Agent or the Lenders in connection herewith
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein not
misleading.  As of the Closing Date, there is no fact known to the Borrower
which now or in the future (so far as the Borrower can reasonably foresee) would
reasonably be expected to have a Material Adverse Effect which has not been set
forth in this Agreement or in the other documents, certificates and statements
furnished to the Lenders in connection with the transactions contemplated
hereby.
 
All of the foregoing representations and warranties shall survive the execution
and delivery of the Revolving Credit Notes and the making by the Lenders of the
Loans and issuance of Letters of Credit hereunder and shall continue in full
force and effect so long as any indebtedness or obligation of the Borrower to
the Lenders and/or the Administrative Agent hereunder or under the other Loan
Documents is outstanding or unperformed or this Agreement remains in effect.
 
 
35

--------------------------------------------------------------------------------

 
SECTION 4.  CONDITIONS PRECEDENT
 
4.1 Conditions to Closing
 
The agreement of each Lender to enter into this Agreement and to make the
initial Loans requested to be made and the Issuing Bank and each Revolving
Credit Lender to issue and/or participate in Letters of Credit requested to be
issued on the Closing Date is subject to the satisfaction on and as of the
Closing Date of the following conditions precedent:
 
(a) Credit Agreement and Revolving Credit Notes.  The Administrative Agent shall
have received (i) this Agreement, (A) executed and delivered by a duly
authorized officer of the Borrower, with a counterpart for each Lender, and
(B) executed and delivered by a duly authorized officer of the Administrative
Agent and each Lender, (ii) for the account of each Lender, a Revolving Credit
Note with each such Revolving Credit Note conforming to the requirements hereof
and executed by a duly authorized officer of the Borrower.
 
(b) Other Loan Documents.  The Administrative Agent shall have received each of
the Security Documents and other Loan Documents duly executed and delivered by
each party thereto (including any stock certificates and undated stock powers
).  Any document (including without limitation UCC financing statements)
required to be filed, registered or recorded in order to create, in favor of the
Administrative Agent for the benefit of the Lenders, a perfected, first priority
Lien (subject only to Permitted Liens), shall have been filed, registered or
recorded and/or properly prepared for filing, registration or recording in each
office in each jurisdiction in which such filings, registration and recordation
are required to perfect such first priority security interests created by the
Security Documents, and the Administrative Agent shall be satisfied that all
such recordings and filings have been or will be completed promptly following
the Closing Date and that all necessary filing, recording and other fees and all
taxes and expenses related to such filings, registrations and recordings have
been or will be paid in full by the Borrower.
 
(c) Loan Party Certificates.  The Administrative Agent shall have received a
certificate of the Secretary or Assistant Secretary of the Borrower and the
other Loan Parties certifying the resolutions of the board of directors of such
Person and true and correct copies of the certificate or articles of
incorporation, bylaws or other applicable governing documents of such Person and
the signatures and incumbency of the officers of such Person authorized to sign
the Loan Documents to which it is a party, and such certificates and attachments
thereto shall be in form and substance satisfactory to the Administrative Agent.
 
(d) [INTENTIONALLY OMITTED]
 
(e) Fees.  Each of the Administrative Agent and the Lead Arranger shall have
received all fees to be received by it individually or on behalf of the Lenders
on the Closing Date pursuant to the Fee Letter.
 
(f) Legal Opinions.  The Administrative Agent shall have received the executed
legal opinion(s) of Pepper Hamilton, LLP, counsel to the Borrower and the other
Loan Parties and such other opinions (if any) as shall be required by the
Administrative Agent.  Such opinion shall be addressed to the Lenders and the
Administrative Agent and cover such matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require.
 
(g) UCC Filing and Other Searches.  The Administrative Agent shall have received
the results of (i) Uniform Commercial Code searches made with respect to each of
the Parent, the Borrower, the other Loan Parties, together with copies of
financing statements disclosed by such searches and (ii) such tax and judgment
lien searches as the Administrative Agent shall reasonably request, and each of
the foregoing searches shall disclose no Liens, except for Permitted Liens or,
if unpermitted Liens are disclosed, the Administrative Agent shall have received
satisfactory evidence of the release of such Liens.
 
(h) Insurance.  The Administrative Agent shall have received certificates of
insurance with respect to the Parent’s, the Borrower’s and the other Loan
Parties’ fire, casualty, liability and other insurance covering its respective
property and business, including lender loss payee endorsements in favor of the
Administrative Agent on Acord Form 27.
 
(i) Good Standing.  The Administrative Agent shall have received certificates of
good standing, subsistence and/or status dated a recent date from the Secretary
of State or appropriate authorities in the state of formation of each of the
Borrower and the other Loan Parties.
 
(j) No Material Adverse Effect; Closing Certificate.  No Material Adverse Effect
shall have occurred since June 30, 2010.  The Administrative Agent shall have
received a certificate from the Borrower and the other Loan Parties, dated as of
the Closing Date, and executed by a Responsible Officer of such party stating
that, as of the Closing Date (i) all of the representations and warranties made
by such party herein and in the other Loan Documents are true and correct in all
material respects (except that representations and warranties that expressly
relate to an earlier date are true and correct in all material respects as of
such date), (ii) no Default or Event of Default exists and (iii) no Material
Adverse Effect has occurred since June 30, 2010.
 
(k) Governmental Approvals.  The Administrative Agent shall have received
evidence that any necessary authorizations from any Governmental Authority for
the consummation of the transactions contemplated hereby have been obtained.
 
(l) [INTENTIONALLY OMITTED].
 
(m) [INTENTIONALLY OMITTED].
 
(n) Compliance Certificate.  The Borrower shall have delivered to the
Administrative Agent a Compliance Certificate demonstrating compliance with the
covenants herein.
 
(o) Financial Statements and Projections.  The Borrower shall have delivered to
the Administrative Agent and the Lenders (i) consolidated pro forma financial
statements for the Parent and its Subsidiaries for the fiscal quarters ended
March 31, 2010 and June 30, 2010 and (ii) consolidated financial projections on
an annual basis for the 2010 fiscal year and for each fiscal year ending
thereafter through and including the 2013 fiscal year .
 
(p) [INTENTIONALLY OMITTED].
 
(q) Principal Deposit Accounts.  The Borrower and the other Loan Parties shall
have established their principal deposit accounts at PNC.
 
(r) Additional Matters.  All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received such other documents and legal opinions
in respect of any aspect or consequence of the transactions contemplated hereby
or thereby as it shall reasonably request.
 
 
36

--------------------------------------------------------------------------------

 
4.2 Conditions to Each Loan or Letter of Credit
 
The agreement of each Lender to make any Loan requested to be made by it and of
the Issuing Bank and each Revolving Credit Lender to issue and/or participate in
Letters of Credit requested to be issued on any date (including the Closing
Date) is subject to the satisfaction of the following conditions precedent:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by the Borrower or any other Loan Party herein or under the other Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date (except to the extent that such
representations and warranties relate expressly to an earlier date in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date).
 
(b) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the making of such Loan or
issuing such Letter of Credit.
 
(c) No Material Adverse Effect.  At the time of making such Loan or issuing such
Letter of Credit, no Material Adverse Effect shall have occurred and be
continuing.
 
Each request by the Borrower for a Loan or Letter of Credit hereunder shall
constitute a representation and warranty by the Borrower as of the date thereof
that the conditions contained in this Section 4.2 have been satisfied.
 
4.3 Closing
 
The closing (the “Closing”) of the transactions contemplated hereby shall take
place at the offices of Ballard Spahr LLP, 1735 Market Street, Philadelphia, PA
19103, commencing at 10:00 A.M., Philadelphia time, on August 31, 2010, or such
other place or date as to which the Administrative Agent, the Lenders and the
Borrower shall agree.  The date on which the Closing shall be completed is
referred to herein as the “Closing Date”.
 
 
37

--------------------------------------------------------------------------------

 
SECTION 5.  AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Note or Letter of Credit remains outstanding and unpaid,
or any other amount is owing to any Lender or the Administrative Agent hereunder
or under any other Loan Document, the Borrower shall and (except in the case of
delivery of financial information, reports and notices) shall cause the Parent
and each of its other Subsidiaries to:
 
5.1 Furnishing Financial Statements
 
Furnish or cause to be furnished to the Administrative Agent:
 
(a) as soon as available, but in any event not later than 90 days (or such
earlier date mandated by the SEC) after the close of each fiscal year of the
Parent, a copy of the annual audit report for such year for the Parent and its
consolidated Subsidiaries, including therein a consolidated balance sheet of the
Parent and its consolidated Subsidiaries as at the end of such fiscal year, and
related consolidated statements of income and retained earnings and changes in
cash flows of the Parent and its consolidated Subsidiaries for such fiscal year,
all in reasonable detail, prepared in accordance with GAAP applied on a basis
consistently maintained throughout the period involved and with the prior year
with such changes thereon as shall be approved by the Parent’s independent
certified public accountants, such financial statements to be certified by Grant
Thornton LLP or other nationally recognized independent certified public
accountants selected by the Parent and reasonably acceptable to the
Administrative Agent, without a “going concern” or like qualification or
exception or qualification arising out of the scope of the audit;
 
(b) as soon as available, but in any event not later than 45 days after the end
of each fiscal quarter of the Parent (other than the last fiscal quarter),
unaudited consolidated financial statements of the Parent and its consolidated
Subsidiaries, including therein (i) a consolidated balance sheet of the Parent
and its consolidated Subsidiaries as at the end of such fiscal quarter, (ii) the
related consolidated statements of income and retained earnings of the Parent
and its consolidated Subsidiaries, and (iii) the related consolidated statement
of changes in cash flows of the Parent and its consolidated Subsidiaries all for
the period from the beginning of such fiscal quarter to the end of such fiscal
quarter and the portion of the fiscal year through the end of such quarter
setting forth in each case in comparative form the corresponding figures for the
like period of the preceding fiscal year; all in reasonable detail, prepared in
accordance with GAAP applied on a basis consistently maintained throughout the
period involved and with prior periods (except for the absence of footnotes and
subject to year-end adjustments) and accompanied by a certificate of a
Responsible Officer of the Parent stating that the financial statements fairly
present the financial condition of the Parent and its consolidated Subsidiaries
as of the date and for the periods covered thereby;
 
The financial statements required to be delivered pursuant to clauses (a) and
(b) of this Section 5.1 shall be deemed to have been delivered on the date on
which such report is posted on the website of the Securities and Exchange
Commission at www.sec.gov and Borrower notifies Administrative Agent in writing
thereof.
 
(c) concurrently with the delivery of:
 
(i) the financial statements referred to in subsection 5.1(a), a certificate of
the Parent’s independent certified public accountants reporting on such
financial statements stating that in making the examination necessary for
certifying such financial statements no knowledge was obtained of any Event of
Default under Section 6.1 hereof, except as specifically indicated;
 
(ii) the annual and quarterly financial statements referred to in subsections
5.1(a) and 5.1(b), respectively, a certificate of a Responsible Officer of the
Borrower (each a “Compliance Certificate”) showing in detail the calculations
demonstrating compliance with the financial covenants set forth in Section 6.1
together with a certificate of a Responsible Officer of the Borrower stating
that, to his or her knowledge, the Borrower during such period has kept,
observed, performed and fulfilled each and every covenant and condition
contained in this Agreement and in the Notes and the other Loan Documents to
which it is a party and that such officer has obtained no knowledge of any
Default or Event of Default except as specifically indicated; if the Compliance
Certificate shall indicate that such officer has obtained knowledge of a Default
or Event of Default, such Compliance Certificate shall state what efforts the
Borrower is making to cure such Default or Event of Default; and
 
(iii) the financial statements referred to in subsections 5.1(a) and 5.1(b),
sufficient financial information to permit the Lenders to calculate Modified
EBITDA, including with respect to any Person who has (or whose assets have) been
acquired in a Permitted Acquisition and who is (or whose assets have been) owned
for less than four (4) full fiscal quarters, calculations on a quarterly basis
of the EBITDA attributable to such Person (or such assets) for the applicable
period prior to such acquisition.
 
 
38

--------------------------------------------------------------------------------

 
(d) any reports, including management letters, promptly after their submittal to
the Parent by its independent accountants in connection with any annual, interim
or special audit;
 
(e) promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request;
 
(f) promptly after the same are available, quarterly account statements with
respect to each Unrestricted Investment Account demonstrating the amount of cash
and/or Cash Equivalents maintained in such Unrestricted Investment Accounts by
the Parent and/or its Subsidiaries during such quarter;
 
(g) promptly following the execution thereof, a copy of any letter of intent
executed by the Borrower or any other Loan Party in respect of a proposed
acquisition for which the proposed Consideration is $10,000,000 or more;
 
(h) any reports, notices or proxy statements generally distributed by the Parent
to its stockholders on a date no later than the date supplied to such
stockholders;
 
(i) simultaneously with the delivery of the financial statements required under
subsection 5.1(a), but in any event on or before ninety (90) days after the end
of each fiscal year, (i) a budget for the current fiscal year (and, if
available, for the next fiscal year) approved by the board of directors of the
Parent (each a “Budget”), and copies of any updates to such Budget prepared by
or for any Loan Party and (ii) projections through the Revolving Credit
Termination Date; and promptly upon request, such additional or updated Budgets,
projections, reports (including inventory reports) and other information
regarding the operations, business affairs and financial condition of the
Borrower and the other Loan Parties as the Required Lenders may, from time to
time, reasonably request;
 
(j) [INTENTIONALLY OMITTED].
 
(k) promptly after the same become publicly available, copies of all periodic,
other reports, proxy statements or other materials filed by the Parent or any
Subsidiary thereof with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, or
distributed to its equityholders, as the case may be.
 
All balance sheets, statements and other information furnished pursuant hereto
shall be prepared in accordance with GAAP, except for the absence of footnotes
and subject to year-end adjustments in the case of the unaudited financial
statements, and shall fairly set forth the consolidated financial condition of
the Parent and its Subsidiaries and the results of their operations.  The
Lenders shall have the right, from time to time, to discuss the Loan Parties’
affairs directly with the Parent’s independent certified public accountants
after notice to the Borrower and the opportunity for the Borrower to be present
at any such discussions.  The Administrative Agent and each Lender is authorized
to show or deliver a copy of any financial statement or any other information
relating to the business, operations or financial condition of the Parent and
its Subsidiaries which may be furnished to any Lender or come to its attention
pursuant to this Agreement or otherwise, to any regulatory body or agency having
jurisdiction over such Lender and to any bank or other financial institution
which is a present or potential participant with such Lender in the Loans and
other extensions of credit hereunder, provided such bank or financial
institution agrees to keep such information confidential on the terms hereof.
 
 
39

--------------------------------------------------------------------------------

 
5.2 Books and Records
 
Maintain proper and complete books and records of account in which shall be set
forth accurately and in accordance with GAAP, all of its dealings and
transactions.
 
5.3 Taxes
 
Pay when due all taxes, assessments, charges and levies imposed upon it or any
of its properties or which it is required to withhold and pay over, and provide
evidence of such payment to the Administrative Agent if requested, except where
such taxes, assessments or charges shall be contested in good faith by
appropriate proceedings and where adequate reserves therefor have been set aside
on its books, provided that the Parent and its Subsidiaries shall pay or cause
to be paid all such taxes, assessments, charges, and levies forthwith whenever
foreclosure on any Lien that attaches (or security therefor) appears imminent.
 
5.4 Corporate Existence and Rights; Compliance with Laws
 
Preserve and keep in full force and effect its corporate existence, rights,
permits, patents, franchises, licenses, trademarks and trade names and other
Intellectual Property and comply with any and all laws, regulations, rules or
requirements of any federal agency or department and of any state, local or
municipal government, agency or department which may at any time be applicable
to it, except to the extent failure to do so would not reasonably be expected to
have a Material Adverse Effect.
 
5.5 Maintenance of Properties
 
Maintain all of its tangible property (except for obsolete property not yet
disposed of) in good repair, working order and condition and, from time to time,
make all appropriate and proper repairs, renewals, replacements, additions and
improvements thereto, except to the extent failure to do so would not reasonably
be expected to have a Material Adverse Effect.
 
5.6 Performance and Compliance with Material Agreements
 
Perform and comply with each of the provisions of all Loan Documents and, except
to the extent failure to do so would not otherwise cause an Event of Default or
would not reasonably be expected to have a Material Adverse Effect, all other
material agreements.
 
5.7 Insurance
 
.  Carry at all times, in coverage, form and amount reasonably satisfactory to
the Administrative Agent (and, in any event in such amounts and covering such
risks as is consistent with sound business practice and other similarly situated
companies), hazard insurance and business interruption coverage (with fire,
extended coverage, vandalism, malicious mischief coverage and business
interruption coverage and coverage against such other hazards as are customarily
insured against by companies in the same or similar business), comprehensive
general liability insurance, worker’s compensation insurance, comprehensive
automobile liability insurance and such other insurance as may be required by
the Loan Documents and as the Administrative Agent may from time to time
reasonably require, and pay all premiums on the policies for such insurance when
and as they become due and do all other things necessary to maintain such
policies in full force and effect.  The Borrower shall from time to time upon
request by the Administrative Agent or the Required Lenders, promptly furnish or
cause to be furnished to the Administrative Agent or the Lenders evidence in
form and substance satisfactory to the Administrative Agent or the Required
Lenders, of the maintenance of all insurance required to be maintained by this
Section 5.7 including, but not limited to, such originals or copies as the
Administrative Agent or the Required Lenders may request of policies,
certificates of insurance, riders and endorsements relating to such insurance
and proof of premium payments.  The Borrower shall cause all hazard insurance
policies and any policies insuring the inventory and equipment covered by the
Security Agreement to provide, and the insurers issuing such policies to certify
to the Lenders, that (a) the interest of the Administrative Agent shall be
insured regardless of any breach or violation by the Parent or any Subsidiary
thereof or the holder or owner of the policies of any warranties, declarations
and conditions contained in such policies; (b) if such insurance be proposed to
be canceled or materially changed for any reason whatsoever, such insurer will
promptly notify the Administrative Agent and such cancellation or change shall
not be effective as to the Administrative Agent for thirty (30) days after
receipt by the Administrative Agent of such notice, unless the effect of such
change is to extend or increase coverage under the policy; (c) the
Administrative Agent and the Lenders will have the right at their election to
remedy any default in the payment of premiums within thirty (30) days of notice
from the insurer of such default; and (d) loss payments in each instance will be
payable to the Administrative Agent as secured party, or otherwise as its or the
Lenders’ interests may appear.  The Administrative Agent, its officers,
employees and authorized agents, are hereby irrevocably appointed
attorneys-in-fact of the Borrower to endorse any draft or check which may be
payable to the Administrative Agent, in order to collect the proceeds of such
insurance covering the collateral and distribute the same as the Required
Lenders may determine; provided that, if at the time of receipt of any such
proceeds no Event of Default has occurred and is continuing, such proceeds shall
be released to the Borrower to pay the costs of repairing, restoring or
replacing the assets lost, damaged or destroyed.
 
 
40

--------------------------------------------------------------------------------

 
5.8 Inspection; Collateral Audit
 
Permit any representative of the Administrative Agent and the Lenders to visit
and inspect any of its properties, to examine its books of account and other
records and files, to make copies thereof, and to discuss their affairs,
business, finances and accounts with its officers and employees, all at such
reasonable times and as often as the Administrative Agent or any Lender may
reasonably request, provided that such inspections shall not unreasonably
interfere with the conduct of the Loan Parties’ business.  All reasonable costs
incurred by the Administrative Agent and the Lenders in connection with up to
two (2) such inspections conducted in any calendar year shall be paid by the
Borrower; provided, however, the Borrower also shall pay all such costs in
connection with any such inspections during the existence of a Default or Event
of Default.  The inspections are solely for the protection of the Administrative
Agent and the Lenders and no action or inaction of the Administrative Agent or
the Lenders shall constitute any representation that the Borrower is in
compliance with the terms of this Agreement or that the Administrative Agent or
the Lenders approve of the Loan Parties’ affairs, business, finances or
accounts.
 
5.9 Leases and Mortgages
 
Pay all rent or other sums required by any lease or mortgage to which it is a
party as the same becomes due and payable, duly perform and comply with all of
its other obligations as tenant or mortgagor thereunder, except to the extent
that any such obligation is the subject of a good faith dispute and adequate
reserves have been set aside therefor, and keep all such leases in full force
and effect, except to the extent the absence or loss of such lease would not
reasonably be expected to have a Material Adverse Effect.
 
5.10 Pay Indebtedness and Perform Other Covenants
 
Make full and timely payment of the principal of, and interest on, the Notes,
the Reimbursement Obligations, the Commitment Fees and (except to the extent
non-payment of such Indebtedness would not violate Section 7.1(f)) all other
Indebtedness of the Loan Parties, whether now existing or hereafter arising, and
duly comply with all covenants and agreements set forth in or required pursuant
to any other agreement or document previously, concurrently or hereafter
executed or delivered by the Loan Parties in connection with this Agreement,
except that the Loan Parties may contest in good faith after making appropriate
reserves therefor amounts owing in respect of Indebtedness other than
Indebtedness arising under the Loan Documents.
 
5.11 Notices
 
Promptly give notice to the Administrative Agent on behalf of the Lenders of:
 
(a) as soon as the Borrower has knowledge, the occurrence of any Default or
Event of Default;
 
(b) any (i) default or event of default under any material Contractual
Obligation of the Parent or any of its Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time between the Parent or
any of its Subsidiaries and any Governmental Authority, which in either case, if
not cured or if adversely determined, as the case may be, would reasonably be
expected to have a Material Adverse Effect or result in a liability in excess of
$500,000;
 
(c) any litigation or proceeding which could give rise to a liability of the
Parent or any of its Subsidiaries of $500,000 or more and not covered by
insurance as reasonably determined by the Borrower’s corporate counsel or in
which injunctive or similar relief is sought;
 
(d) the occurrence or existence of a material default by any party, including
the Parent or any of its Subsidiaries, to any material contract to which the
Parent or a Subsidiary is a party, or the actual or threatened termination,
revocation or non-renewal of any such material contract;
 
(e) entry of any order, judgment, decree or decision issued by any court,
arbitrator or Governmental Authority in any proceeding to which the Parent or
any of its Subsidiaries is a party and which would individually or in the
aggregate reasonably be expected to have a Material Adverse Effect; and
 
(f) any other event which, to the Borrower’s knowledge, has had or would
reasonably be expected to have a Material Adverse Effect.
 
Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower proposes to take with
respect thereto.  Upon the request of the Administrative Agent, the Borrower
shall send (or cause to be sent) to the Administrative Agent and/or the Lenders
copies of all Federal, state, local and foreign tax returns and reports filed by
the Parent or any of its Subsidiaries in respect of taxes measured by income.
 
 
41

--------------------------------------------------------------------------------

 
5.12 Deposit Accounts
 
Maintain its principal domestic deposit accounts with PNC.
 
5.13 ERISA
 
(a)  Furnish to the Administrative Agent (a) promptly and in any event within 30
days after it has knowledge that it or any Affiliate has incurred Withdrawal
Liability, or that any Multiemployer Plan is in Reorganization or that any
Reportable Event or Foreign Benefit Event has occurred with respect to any
Employee Pension Plan or that PBGC has instituted or will institute proceedings
under Title IV of ERISA to terminate any Employee Pension Plan or to appoint a
trustee to administer any Employee Pension Plan, a statement setting forth the
amount of such Withdrawal Liability, the details of the Reorganization,
Reportable Event, Foreign Benefit Event or termination or appointment
proceedings and the action which it (or the Multiemployer Plan sponsor or
Employee Pension Plan sponsor if other than the Parent) proposes to take with
respect thereto, together with a copy of any notice of Withdrawal Liability or
Reorganization given to the Parent or any Affiliate and a copy of the notice of
such Reportable Event given to PBGC or a copy of the notice of such Foreign
Benefit Event, in each case, if a copy of such notice is reasonably available to
the Borrower or any of its Affiliates, (b) promptly after receipt thereof, a
copy of any notice (i) the Parent or any of its Affiliates or the sponsor of any
Employee Pension Plan receives from PBGC or the Internal Revenue Service which
sets forth or proposes any negative action or determination with respect to such
Employee Pension Plan, and (ii) the Parent, any of its Subsidiaries or the
sponsor of any Foreign Benefit Plan receives from any Governmental Authority
regulating such Foreign Benefit Plan which sets forth or proposes any action or
determination with respect to such Foreign Benefit Plan, (c) promptly, and in
any event within fifteen (15) days after receipt thereof, a copy of any Adjusted
Funding Target Attainment Percentage certification by an Employee Pension Plan
actuary if such certification reflects an Adjusted Funding Target Attainment
Percentage of less than 80%, and (d) promptly and in any event within fifteen
(15) days of the date on which such certification should have been received, a
notice of the failure to receive an actuarial certification of the Adjusted
Funding Target Attainment Percentage.  The Borrower will promptly notify the
Administrative Agent of any excise taxes which have been assessed against the
Parent or any of its Subsidiaries or any of its Affiliates by (x) the Internal
Revenue Service with respect to any Employee Pension Plan or Multiemployer Plan
or (y) the applicable Government Authority regulating any Foreign Benefit
Plan.  Within the time required for notice to the PBGC under Section 303(k)(4)
of ERISA or 430(k)(4)(A) of the Code, the Borrower will notify the
Administrative Agent of any Lien of which the Borrower has knowledge arising
under Section 303(k) of ERISA or 430(k) of the Code in favor of any Employee
Pension Plan.  The Borrower will promptly notify the Administrative Agent of the
following events, and in any event within 30 days after the Borrower knows or
has reason to know thereof: (i) a failure to make any required contribution to
an Employee Pension Plan or a Foreign Benefit Plan, any Lien in favor of PBGC, a
Plan or a Foreign Benefit Plan, or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) assessment of
liability under the Coal Industry Retiree Health Benefit Act of 1992.
 
5.14 Environmental Laws.
 
(a) Comply with, and require compliance by all tenants and all subtenants, if
any, with, all Environmental Laws and obtain and comply with and maintain, and
require that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, registrations or permits required by Environmental
Laws, except to the extent that failure to so comply or obtain or maintain such
documents would not reasonably be expected to have a Material Adverse Effect;
 
(b) Comply with all lawful and binding orders and directives of all Governmental
Authorities respecting Environmental Laws, except to the extent the failure to
so comply would not reasonably be expected to have a Material Adverse Effect;
and
 
(c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective Affiliates, employees, agents, advisors, officers,
directors, successors and assigns (each, an “Indemnitee”) from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature known or unknown, contingent or otherwise,
arising out of, or in any way relating to any violation of or noncompliance with
or liability under any Environmental Laws, or any orders, requirements or
demands of Governmental Authorities related thereto which in each case relate to
or arise in connection with the Parent, any Subsidiaries thereof, any Property
or any activities relating to any property or business of the Parent or any
Subsidiaries thereof or the enforcement of any rights provided herein or in the
other Loan Documents, including, without limitation, attorneys’ and consultants’
fees, response costs, investigation and laboratory fees, court costs and
litigation expenses, except to the extent that any of the foregoing arise out of
the gross negligence or willful misconduct of such Indemnitee.  This indemnity
shall continue in full force and effect regardless of the termination of this
Agreement and the payment of the Notes and other Obligations.
 
 
42

--------------------------------------------------------------------------------

 
5.15 Notice and Joinder of New Subsidiaries
 
Notify the Administrative Agent as soon as practicable after acquiring or
creating a new Subsidiary, and cause
 
(a) (i) any new Domestic Subsidiary to execute and deliver to the Administrative
Agent (A) a Guaranty (or Joinder, as determined by the Administrative Agent) in
form and substance acceptable to the Administrative Agent pursuant to which it
shall guaranty all of the Obligations and (B) a Security Agreement (or Joinder,
as determined by the Administrative Agent) in form and substance satisfactory to
the Administrative Agent pursuant to which such Domestic Subsidiary shall grant
a security interest to the Administrative Agent in its assets as additional
Collateral for the Obligations and (ii) the owner of such Domestic Subsidiary to
execute and deliver a Pledge Agreement (or Joinder as determined by the
Administrative Agent) in form and substance acceptable to the Administrative
Agent pursuant to which all of the Capital Stock in such Domestic Subsidiary
shall be pledged to the Administrative Agent, for the benefit of the holders of
the Obligations, as Collateral for the Obligations.
 
(b) any Domestic Subsidiary that is the owner of any new first-tier Foreign
Subsidiary to execute and deliver to the Administrative Agent a Pledge Agreement
(or Joinder as determined by the Administrative Agent) in form and substance
reasonably acceptable to the Administrative Agent pursuant to which sixty-five
percent (65%) of the issued and outstanding Capital Stock of such Foreign
Subsidiary (to the extent owned by the Parent or a Domestic Subsidiary) shall be
pledged to the Administrative Agent, for the benefit of the holders of the
Obligations, as Collateral for the Obligations.
 
(c) in connection with any such Guaranties, Security Agreements, Pledge
Agreements and/or Joinders, the Parent, the Borrower and/or the applicable
Subsidiary or Subsidiaries to execute and deliver or cause to be executed and
delivered such additional documentation as the Administrative Agent shall
reasonably require, including without limitation, certificates similar to those
referred to in subsection 4.1(c), opinions and stock certificates, if any,
evidencing such Capital Stock (together with undated stock powers endorsed in
blank).
 
5.16 Anti-Terrorism Laws
 
Neither the Parent, the Borrower nor their Affiliates, Subsidiaries and agents
shall (a) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving of any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (b) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224; or (c) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or the USA Patriot Act.  The Borrower shall
deliver to the Administrative Agent any certification or other evidence
requested from time to time by the Administrative Agent in its sole discretion,
confirming Borrower’s compliance with this Section 5.16.
 
 
43

--------------------------------------------------------------------------------

 
SECTION 6.  NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Note or Letter of Credit remains outstanding and unpaid,
or any other amount is owing to any Lender or the Administrative Agent hereunder
or under any other Loan Document, the Borrower shall not, and shall not permit
the Parent or any of its Subsidiaries to, directly or indirectly:
 
6.1 Financial Covenants.
 
(a) Total Leverage Ratio.  Permit, as of the last day of any fiscal quarter,
commencing with the fiscal quarter ending September 30, 2010, the Total Leverage
Ratio to exceed 2.25 to 1.00:
 
(b) Interest Coverage Ratio.  Permit, as of the last day of any fiscal quarter,
commencing with the fiscal quarter ending September 30, 2010, the Interest
Charge Coverage Ratio to be less than 3.50 to 1.00.
 
6.2 Limitation on Indebtedness
 
.  At any time incur, create, assume, or suffer to exist any Indebtedness
except:
 
(a) amounts outstanding under the Loan Documents and Hedge Agreements with a
Lender or an Affiliate thereof;
 
(b) purchase money Indebtedness on equipment purchased in the ordinary course of
business and Capital Lease Obligations not exceeding, together with any purchase
money Indebtedness or Capital Lease Obligations listed on Schedule 6.2, an
aggregate principal amount at any time outstanding of $4,000,000;
 
(c) Indebtedness existing as of the date hereof described on Schedule 6.2
(including, except with respect to seller notes, any extensions or renewals or
refinancings thereof provided there is no increase in the amount thereof or
other significant change in the terms thereof);
 
(d) Indebtedness in an aggregate amount not to exceed $1,000,000 at any one time
outstanding of a Person which becomes a Subsidiary after the Closing Date,
provided that (i) such Indebtedness existed at the time such Person became a
Subsidiary and was not created in anticipation of the acquisition, (ii)
immediately after giving effect to the acquisition of such Person by the Parent
or a Subsidiary, no Default or Event of Default shall have occurred and be
continuing and (iii) the Borrower has complied with Section 5.15 hereof;
 
(e) earn-outs in connection with Permitted Acquisitions consummated after the
date hereof (but not seller notes which, for any Permitted Acquisition
consummated on or after the Closing Date, shall only be permitted to the extent
that they constitute Subordinated Debt);
 
(f) unsecured Indebtedness of the Parent’s Subsidiaries in an aggregate
principal amount not to exceed $500,000 at any time outstanding the proceeds of
which are to be used for such Subsidiaries’ general corporate purposes;
 
(g) Subordinated Debt;
 
(h) subject to Section 6.6, Indebtedness owed to a Loan Party or any other
Subsidiary by another Loan Party or any other Subsidiary;
 
(i) other Indebtedness in respect of letters of credit or bank guaranties issued
for the account of Foreign Subsidiaries in an aggregate amount available to be
drawn not to exceed $500,000 at any time outstanding;
 
(j) Guaranty Obligations incurred in the ordinary course of business by the
Parent or any of its Subsidiaries of (i) obligations of any Loan Party or
(ii) any Indebtedness of the Parent or any of its Subsidiaries permitted under
this Section 6.2 (except (x) as regards Indebtedness under clause (c) above,
only if and to the extent such Indebtedness was guaranteed on the Closing Date
and (y) Subordinated Debt under clause (g) above); and
 
(k) Indebtedness relating to Hedge Agreements entered into for non-speculative
purposes.
 
 
44

--------------------------------------------------------------------------------

 
6.3 Limitation on Liens
 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, including, without limitation, the stock of any Subsidiary,
whether now owned or hereafter acquired, except for (the following,
collectively, “Permitted Liens”):
 
(a) Liens in favor of the Lenders or the Administrative Agent arising under the
Loan Documents;
 
(b) The following, (i) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (ii) if
a final judgment is entered and such judgment is discharged within thirty (30)
days of entry, and in either case they do not materially impair the ability of
the Loan Parties to perform their obligations hereunder or under the other Loan
Documents:
 
(A) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that the Loan Parties maintain such
reserves or other appropriate provisions as shall be required by GAAP and pay
all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien; and
 
(B) Claims or Liens upon, and defects of title to, real or personal property
including any attachment of personal or real property or other legal process
prior to adjudication of a dispute on the merits.
 
(c) liens for taxes not yet due or which are being contested in compliance with
Section 5.3;
 
(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business;
 
(e) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security or social welfare legislation;
 
(f) liens of landlords or of mortgagees of landlords arising by operation of law
and deposits to secure the performance of leases in the ordinary course of
business;
 
(g) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business of the Loan Parties;
 
(h) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not interfere with the ordinary conduct of
the business of the Loan Parties;
 
(i) Liens which were in existence on the date hereof and shown on Schedule 6.3
and extensions or replacements thereof;
 
(j) Liens on assets (other than inventory or receivables) of Persons which
become Subsidiaries after the date of this Agreement, provided that such Liens
existed at the time the respective corporations became a Subsidiary and were not
created in anticipation thereof, provided that, (i) any such Lien does not by
its terms cover any property or assets after the time such company becomes a
Subsidiary which were not covered immediately prior thereto (ii) and the
Borrower has complied with Section 5.15 hereof;
 
(k) Capital Leases and purchase money security interests as and to the extent
permitted under this Agreement; and
 
(l) Liens securing reimbursement obligations under any letter of credit
permitted by subsection 6.2(i), provided that such Liens attach solely to the
assets of the Foreign Subsidiary to which such letter of credit relates;
 
 
45

--------------------------------------------------------------------------------

 
6.4 Limitations on Fundamental Changes
 
Enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, assign, transfer or otherwise dispose of, all or substantially all of its
property, business or assets except:
 
(a) a Subsidiary of the Borrower may merge, consolidate or amalgamate into the
Borrower so long as the Borrower is the surviving entity;
 
(b) a Subsidiary of the Parent may merge, consolidate or amalgamate into or with
any Loan Party provided that the surviving entity is or becomes a Loan Party;
 
(c) a Non-Loan Party may merge, consolidate or amalgamate with or into any other
Non-Loan Party;
 
(d) subject to Section 6.16, a Subsidiary of the Parent may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to any other Loan Party;
 
(e) a Non-Loan Party may liquidate, wind up or dissolve itself or suffer any
liquidation or dissolution;
 
(f) a Non-Loan Party may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to any other
Non-Loan Party;
 
(g) a merger permitted under Section 6.6; and
 
(h) the Merger; provided that, the Borrower complies with Section 5.15 and,
after giving effect to the Merger, all Domestic Subsidiaries of the Parent are
Loan Parties and their assets have been pledged to the Administrative Agent as
security pursuant to a Security Agreement.
 
provided that, immediately after each such transaction and after giving effect
thereto, the Borrower is in compliance with this Agreement and no Default or
Event of Default shall be in existence or result from such transaction.
 
6.5 Limitations on Sale of Assets
 
Convey, sell, lease, assign, transfer or otherwise dispose of any of its
property, business or assets (including, without limitation, accounts
receivables and leasehold interests), whether now owned or hereafter acquired,
except:
 
(a) obsolete or worn out property disposed of in the ordinary course of
business;
 
(b) the sale of inventory or other assets in the ordinary course of business;
 
(c) as permitted by Section 6.4;
 
(d) Permitted Liens;
 
(e) the abandonment of any patent, patent application, trademark, trademark
application service mark or copyright that any Subsidiary of the Parent
determines, in its commercial reasonable judgment, is no longer necessary or
useful in any material respect in its business; and
 
(f) transfers of assets by any Loan Party to any Non-Loan Party, provided that
such Loan Party receives cash consideration in an amount not less than the fair
market value of such transferred assets.
 
This Section 6.5 shall not prohibit the Parent, the Borrower or any Subsidiary
from purchasing, holding or acquiring any Investment that is a Permitted
Investment.
 
 
46

--------------------------------------------------------------------------------

 
6.6 Limitations on Acquisitions and other Investments
 
Purchase, hold or acquire beneficially any stock, other securities or evidences
of indebtedness of, or make or permit any Investment (including in any other
Person), except for Permitted Investments; provided that, no Permitted
Acquisition (other than the Merger and the Tender Offer) shall be completed
after the Closing Date unless prior to the 15th day before such completion (or,
with respect to any Permitted Acquisition the Consideration for which is less
than $10,000,000, within 30 days after such completion), the Borrower has
provided to the Administrative Agent (a) audited, if available, and, if not,
unaudited annual financial statements of the Person being acquired (or whose
assets are being acquired) for the two (2) fiscal years (or such lesser period
of such Person’s existence), (b) unaudited financial statements for any interim
fiscal period(s), prior to the consummation of such proposed acquisition, and
(c) such additional independent third party due diligence reports and field
audits and/or examinations, as the Required Lenders may request, all in form and
substance satisfactory to the Required Lenders; provided that, the Borrower
shall use good faith efforts to obtain three (3) years of financial statements
of the Person being acquired (or whose assets are being acquired).
 
6.7 Limitation on Distributions
 
At any time make (or incur any liability to make) or pay any Distribution
(whether in cash or property or obligations of a Subsidiary of the Parent) in
respect of the Parent or any Subsidiary thereof (other than a Distribution
payable to a direct Subsidiary of the Parent or from a Subsidiary of a direct
Subsidiary of the Parent to another Subsidiary of a direct Subsidiary of the
Parent); except that, so long as no Default or Event of Default shall have
occurred and be continuing, a direct Subsidiary of the Parent shall be permitted
to pay dividends to the Parent, to pay professional fees, franchise and income
taxes and other ordinary course of business operating expenses  incurred by the
Parent solely in its capacity as parent corporation of the Borrower, any other
direct Subsidiary of the Parent and the Subsidiaries thereof.
 
6.8 Transactions with Affiliates
 
Except as expressly permitted in this Agreement, directly or indirectly enter
into any transaction or arrangement whatsoever or make any payment to or
otherwise deal with any Affiliate other than a Loan Party, except, as to all of
the foregoing pursuant to the reasonable requirements of the Loan Parties’
businesses and upon fair and reasonable terms no less favorable to the Loan
Parties than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate.
 
6.9 Sale and Leaseback
 
Enter into any arrangement with any Person providing for the leasing by any
Subsidiary of the Parent of real or personal property which has been or is to be
sold or transferred by any Subsidiary of the Parent to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Subsidiary.
 
6.10 Continuation of or Change in Business
 
Engage in any business either directly or through any Subsidiary except for
businesses in which Subsidiaries of the Parent are engaged in on the date of
this Agreement and any business activities directly related to such existing
businesses.
 
6.11 Limitation on Negative Pledge
 
Enter into any agreement with any Person other than the Administrative Agent and
the Lenders which prohibits or limits the ability of the Parent or its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
its or their properties, assets or revenues, whether now owned or hereafter
acquired; provided, that, any Subsidiary of the Parent may enter into such
agreement in connection with any Lien permitted by subsection 6.2(b) of this
Agreement, when such prohibition or limitation is by its terms effective only
against the assets subject to such Lien.
 
 
47

--------------------------------------------------------------------------------

 
6.12 Limitation on Optional Prepayment of Indebtedness
 
Make any optional payment or prepayment or redemption, defeasance or purchase of
any Subordinated Debt, earn-outs and any other Indebtedness evidenced by any
seller notes; or amend, modify or change, or consent or agree to any amendment,
modification or change to, any of the terms of any Subordinated Debt or any
seller notes or earn-out arrangements (other than any amendment, modification or
change of a nature which (a) would extend the maturity or reduce the amount of
any payment of principal thereof, (b) would reduce the rate or extend the date
for payment of interest thereon or (c) is not material and, in any event, will
not involve accelerating the date or increasing the amount of any payment or
prepayment.  Notwithstanding anything in this Section 6.12 to the contrary, any
Subsidiary of the Parent shall be permitted to set off amounts owed by them
under any seller note against indemnification obligations owed to them by the
payee of such note in accordance with the terms thereof, and such setoff shall
not be deemed an optional payment or prepayment or redemption, defeasance or
purchase of any Indebtedness or earn-out payment under this
Section 6.12.  Promptly following any such set-off, the Borrower shall provide
the Administrative Agent with notice of such set-off setting forth in reasonable
detail the amount of such set-off and the resulting principal amount then
outstanding under such seller note after giving effect to such set-off.
 
6.13 Use of Proceeds
 
Directly or indirectly apply any part of the proceeds of the Loans to the
purchasing or carrying of any “margin stock” within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System, or any regulations,
interpretations or rulings thereunder.
 
6.14 Fiscal Year
 
Permit any fiscal year of the Parent to end on a day other than December 31.
 
6.15 Clauses Restricting Subsidiary Distributions
 
Enter into or suffer to exist or become effective any (a) consensual encumbrance
or restriction or (b) injunction or other order imposing a restriction, on the
ability of any Subsidiary of the Borrower or any Subsidiary of any other direct
Subsidiary of the Parent to (i) make Distributions in respect of any Capital
Stock of such Subsidiary held by, or pay any Indebtedness owed to, the Borrower,
any other direct Subsidiary of the Parent or any other Subsidiary of the Parent,
(ii) make loans or advances to, or other Investments in, the Borrower, any other
direct Subsidiary of the Parent or any other Subsidiary of the Parent or
(iii) transfer any of its assets to the Borrower, any other direct Subsidiary of
the Parent or any other Subsidiary of the Parent, except for any restrictions
existing under the Loan Documents.
 
6.16 Limitation on Activities of the Parent
 
Permit the Parent to (a) own any property other than Capital Stock of the
Borrower, the Capital Stock of any other Subsidiary in connection with a
Permitted Acquisition and property ancillary thereto, (b) engage in any business
other than (i) business incidental to its ownership of Capital Stock of the
Borrower and any other Subsidiary permitted hereunder, and (ii) to undertake
Permitted Acquisitions and become party to relevant documentation in connection
therewith, or (c) have any liabilities other than  liabilities incurred in the
ordinary course of business and pursuant to Permitted Acquisitions.
 
6.17 No Misrepresentations or Material Nondisclosure
 
Furnish the Administrative Agent or any Lender any certificate or other document
that will contain any untrue statement of a material fact or that will omit to
state a material fact necessary in order to make it not misleading in light of
the circumstances under which it was furnished.
 
6.18 Kenexa SA PTE Ltd. (South Africa)
 
Permit, at any time, Kenexa SA PTE Ltd. (South Africa) and its Subsidiaries to
have assets with a fair market value, in the aggregate, in excess of $100,000.
 
 
48

--------------------------------------------------------------------------------

 
SECTION 7.  EVENTS OF DEFAULT
 
7.1 Events of Default
 
Each of the following shall constitute an event of default (an “Event of
Default”):
 
(a) The Borrower fails to pay on or before the date when due, whether on demand
or otherwise, any principal of the Notes or any Reimbursement Obligation, or
fails to pay within five (5) days after the date when due, any interest thereon
or any other Indebtedness (including fees and expenses) to the Administrative
Agent or the Lenders under this Agreement or the other Loan Documents.
 
(b) The Borrower fails to comply with or perform as and when required or to
observe any of the terms, conditions or covenants contained in Sections 5.1,
5.7, 5.11, 5.15 or Section 6 of this Agreement.
 
(c) The Borrower or any Loan Party fails to comply with or perform as and when
required any of the terms, covenants, or conditions of this Agreement or any
other Loan Document (other than as provided in subsections (a) and (b) above) to
be complied with, performed or observed by the Borrower or such Loan Party and
such failure shall continue unremedied for a period of 30 days after the earlier
of (i) notice thereof from the Administrative Agent or any Lender to the
Borrower and (ii) any Responsible Officer of the Borrower becoming aware
thereof.
 
(d) Any financial statement or any representation or warranty of the Borrower or
any Loan Party made herein or in any other Loan Document or in any report,
certificate or other document furnished under or in connection with this
Agreement proves to have been false or misleading in any material respect on or
as of the date made or deemed made.
 
(e) There occurs a default or event of default under (a) any of the other Loan
Documents or any other document or instrument delivered to the Administrative
Agent by the Borrower or any other Loan Party or (b) any Hedge Agreement entered
into with a Lender or Affiliate thereof, and such default or event of default
continues unremedied beyond the grace period, if any, provided therein.
 
(f) The Parent or any Subsidiary thereof shall (i) default in the payment of any
principal of or interest on or any other amount payable on any Indebtedness
beyond the period of grace (not to exceed 30 days), if any, provided in the
instrument or agreement under which such Indebtedness was created and the
aggregate amount of such Indebtedness in respect of which such default or
defaults shall have occurred is at least $500,000; or (ii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness in excess of $500,000 contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, such Indebtedness to become due and payable prior to its stated
maturity.
 
(g) (i) The Parent or any Subsidiary thereof makes an assignment for the benefit
of its creditors or a composition with its creditors, or is unable or admits in
writing its inability to pay its debts as they mature, or files a petition in
bankruptcy, or commences a federal bankruptcy proceeding in which an order for
relief or such other court order or statutory provision which authorizes the
case to proceed is entered against it, or is adjudicated insolvent or bankrupt,
or petitions or applies to any tribunal for the appointment of any custodian,
receiver, liquidator or trustee of or for it or any substantial part of its
properties or assets, or commences any proceeding relating to it under any
bankruptcy, reorganization, arrangement, readjustment of debt, receivership,
dissolution or liquidation law or statute of any jurisdiction, whether now or
hereafter in effect; or there is commenced against the Parent or any Subsidiary
thereof any such proceeding which shall remain undismissed for a period of 60
days, or an order for relief, order, judgment or decree approving the petition
in any such proceeding is entered; or (ii) the Parent or any Subsidiary thereof
by any act or failure to act indicates its consent to, approval of or
acquiescence in any such proceeding or in the appointment of any custodian,
receiver, liquidator or trustee of or for it or any substantial part of its
properties or assets, or suffers any such appointment to continue undischarged
or unstayed for a period of 60 days; or (iii) the Parent or any Subsidiary
thereof takes any action for the purpose of effecting any of the foregoing.
 
(h) One or more judgments or decrees shall be entered against the Parent or any
Subsidiary thereof involving in the aggregate a liability (to the extent not
covered by insurance as to which the insurer does not dispute coverage thereof)
of $500,000 or more and all such judgments or decrees shall not have been
vacated, discharged, settled, satisfied or paid, or stayed or bonded pending
appeal, within 30 days from the entry thereof.
 
(i) Any of the Loan Documents shall cease to be legal, valid and binding
agreements enforceable against a Loan Party executing the same in accordance
with the respective terms thereof or shall in any way be terminated (except in
accordance with its terms) or become or be declared ineffective or inoperative
or shall in any way be challenged and thereby deprive or deny the Lenders and
the Administrative Agent of the intended benefits thereof or they shall thereby
cease substantially to have the rights, titles, interests, remedies, powers or
privileges intended to be created thereby.
 
(j) Any attachment or execution process is issued against 10% or more of the
assets of the Parent or any Subsidiary thereof; or any material uninsured damage
to, or loss, theft or destruction of, any of the collateral subject to the
Security Documents occurs which would reasonably be expected to result in a
Material Adverse Effect.
 
(k) The suspension by the Parent or any other Loan Party of all or any
significant part of its business operations or the loss, suspension, revocation
or failure of the Parent or any other Loan Party to renew any license or permit
now held or hereafter acquired by the Parent or any other Loan Party, which
loss, suspension, revocation or failure to file would reasonably be expected to
have a Material Adverse Effect.
 
(l) (A) (i) Any Employee Pension Plan is terminated within the meaning of Title
IV of ERISA, or (ii) a trustee is appointed by the appropriate United States
District Court to administer any Employee Pension Plan, or (iii) PBGC institutes
proceedings to terminate any Employee Pension Plan or to appoint a trustee to
administer any Employee Pension Plan, or (iv) any Reportable Event occurs which
the Required Lenders determine in good faith indicates a substantial likelihood
that an event described in (i), (ii) or (iii) above will occur, or (v) the
Parent or any of its Affiliates incurs any Withdrawal Liability with respect to
any Multiemployer Plan, or (vi) any Multiemployer Plan enters Reorganization,
and (B) with respect to events described in (i)-(iv) above, only if, (1) the
benefit liabilities (within the meaning of Section 4001(a)(16) of ERISA) exceed
the market value of the assets in the fund under the Employee Pension Plan by 5%
or more of the Parent’s or its Affiliate’s tangible net worth or (2) the
Adjusted Funding Target Attainment Percentage for the Employee Pension Plan is
less than 80% or (3) there occurs an Accumulated Funding Deficiency or Unpaid
Minimum Required Contribution in excess of $250,000 with respect to any Employee
Pension Plan or (4) there occurs any Accumulated Funding Deficiency or Unpaid
Minimum Required Contribution with respect to any Employee Pension Plan and the
Parent or any of its Affiliates fails to correct such Accumulated Funding
Deficiency or Unpaid Minimum Required Contribution prior to the end of the
correction period within the meaning of Section 4971(c) of the Code, or
(5) there arises a Lien under Section 303(k) of ERISA or 430(k) of the Code in
favor of any Employee Pension Plan.
 
(m) Any Change of Control shall occur.
 
(n) There is a Material Adverse Effect.
 
 
49

--------------------------------------------------------------------------------

 
7.2 Remedies
 
If an Event of Default specified in subsection 7.1(g) with respect to the
Borrower shall occur and be continuing, the Revolving Credit Commitments
(including the obligation of the Issuing Bank to issue Letters of Credit) shall
automatically and immediately terminate, and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement, the Notes
and the other Loan Documents shall automatically and immediately become due and
payable (including, without limitation, all Letter of Credit Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder).  If any other Event of
Default shall occur and be continuing, with the consent of the Required Lenders,
the Administrative Agent may, or upon the written request of the Required
Lenders, the Administrative Agent shall (a) by notice to the Borrower declare
the Revolving Credit Commitments to be terminated forthwith, whereupon such
Revolving Credit Commitments and the obligations of the applicable Lenders to
make Revolving Credit Loans and the obligation of the Issuing Bank to issue
Letters of Credit, shall immediately terminate; (b) by notice of default to the
Borrower, declare the Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement, the Notes and the other Loan Documents
to be due and payable forthwith, whereupon the same shall immediately become due
and payable (including, without limitation, all Letter of Credit Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder); (c) exercise such remedies as
may be available to the Administrative Agent and the Lenders hereunder or under
the Security Documents, the other Loan Documents or otherwise at law or equity;
and/or (d) by notice to the Borrower require the Borrower to, and the Borrower
shall thereupon, deposit in a non-interest bearing account with the
Administrative Agent, as cash collateral for its obligations under this
Agreement, the Notes and the Applications, an amount equal to the aggregate
Letter of Credit Coverage Requirement, and the Borrower hereby pledges to the
Administrative Agent and the Lenders, and grants to the Administrative Agent and
the Lenders a security interest in, all such cash as security for such
obligations.  Amounts held in such cash collateral account shall be applied by
the Administrative Agent to the payment of drafts drawn under the Letters of
Credit or, with the consent of the Issuing Bank, to other Obligations, and the
unused portion thereof after all the Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay the other
Obligations.  After all the Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other Obligations shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
or Persons as may be lawfully entitled thereto).  The Borrower shall execute and
deliver to the Administrative Agent, for the account of the Issuing Bank and the
Letter of Credit Participants, such further documents and instruments as the
Administrative Agent may request to evidence the creation and perfection of the
within security interest in such cash collateral account.  Except as expressly
provided above in this Section, presentment, demand, protest and all other
notices of any kind are hereby expressly waived.
 
 
50

--------------------------------------------------------------------------------

 
SECTION 8.  HE ADMINISTRATIVE AGENT
 
8.1 Appointment
 
Each Lender hereby irrevocably designates and appoints PNC as administrative
agent of such Lender, in each case under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes PNC, in such capacity to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement and the other Loan Documents, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement and the other Loan Documents or otherwise exist
against the Administrative Agent.  PNC agrees to act as the Administrative Agent
on behalf of the Lenders to the extent provided in this Agreement and the other
Loan Documents.
 
8.2 Delegation of Duties
 
The Administrative Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to engage and pay for the advice and services of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible to the Lenders for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
8.3 Exculpatory Provisions
 
The Lenders hereby agree that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or the other Loan Documents
(except for its or such Person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower, any other party
or any officer thereof contained in this Agreement, the other Loan Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Agreement or the other Loan Documents or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, the
Notes or the other Loan Documents or for any failure of the Borrower or any
other party to perform its or their obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or the other Loan
Documents, or to inspect the properties, books or records of the other parties
to the Loan Documents (or any of them).
 
8.4 Reliance by Administrative Agent
 
The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any Note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower or any other party to a Loan Document),
independent accountants and experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or the other Loan Documents unless it shall first
receive such advice or concurrence of the Required Lenders (or such other
percentage of the Lenders as shall be required hereunder) as it deems
appropriate and it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Lenders hereby agree that
the Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement, the Notes or the other Loan
Documents in accordance with a request of the Required Lenders (or such other
percentage of Lenders as shall be required hereunder), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Notes.
 
8.5 Notice of Default
 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless it has received
notice from a Lender, the Borrower or any other Loan Party referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall promptly give notice
thereof to the Lenders.  The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders (or such other percentage of the Lenders as shall be
required hereunder); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
 
 
51

--------------------------------------------------------------------------------

 
8.6 Non-Reliance on Administrative Agent and Other Lenders
 
Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower and/or any other party to the Loan Documents, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and the other parties to the Loan Documents and made its own decision
to make its Loans hereunder, issue and/or participate in Letters of Credit and
enter into this Agreement and each other Loan Document to which it is a
party.  Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and the other Loan Parties.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower or any other party to
the Loan Documents which may come into the possession of the Administrative
Agent or its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
 
8.7 Indemnification
 
The Lenders agree to indemnify the Administrative Agent in its agent capacity
hereunder and under the other Loan Documents (to the extent not reimbursed by
the Borrower and without limiting the obligation, if any, of the Borrower to do
so) ratably in accordance with each Lender’s respective Revolving Credit
Commitment Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Notes) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement, the other Loan Documents, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the Administrative
Agent’s gross negligence or willful misconduct.  The agreements in this Section
8.7 shall survive the payment of the Notes and all other amounts payable
hereunder.
 
8.8 Administrative Agent in Its Individual Capacity
 
The Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower or any other
party to the Loan Documents as though the Administrative Agent were not an agent
hereunder.  With respect to its Loans made or renewed by it and any Notes issued
to it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not the administrative agent hereunder and under the other
Loan Documents, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
 
8.9 Release of Liens
 
Upon the sale or other transfer of any assets of the Borrower or any other Loan
Party in compliance with Section 6.5, and so long as it is not aware that any
Default or Event of Default shall exist, the Administrative Agent will take such
action as may be necessary to evidence the release of the Administrative Agent’s
Lien on such assets, including delivering to the Borrower or such other Loan
Party, at the cost of the Borrower, appropriate collateral releases.
 
8.10 Successor Administrative Agent
 
The Administrative Agent may resign as administrative agent hereunder and under
the other Loan Documents upon 30 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign, then the Required Lenders
shall appoint from among the Lenders a successor administrative agent for the
Lenders, which appointment shall be subject to (unless a Default or Event of
Default shall exist) the approval of the Borrower (which approval shall not be
unreasonably withheld or delayed) and the appointee, whereupon such successor
administrative agent shall succeed to the rights, powers and duties of the
Administrative Agent and the term “Administrative Agent” shall mean such
successor administrative agent effective upon its appointment and the former
Administrative Agent’s rights, powers and duties shall be terminated, without
any other or further act or deed on the part of such former Administrative Agent
or any of the other parties to this Agreement or the other Loan Documents or any
holders of the Notes.  After any retiring Administrative Agent’s resignation,
the provisions of this Article 8 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Administrative Agent under
this Agreement and the other Loan Documents.
 
8.11 USA Patriot Act
 
Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (a) an Affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (b) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Administrative Agent the certification, or, if
applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations:  (i) within 10 days after the Closing Date, and
(ii) at such other times as are required under the USA Patriot Act.
 
8.12 Beneficiaries
 
Except as expressly provided herein, the provisions of this Section 8 are solely
for the benefit of the Administrative Agent and the Lenders, and the Borrower
and the other Loan Parties shall not have any right to rely on or enforce any of
the provisions hereof.  In performing its functions and duties under this
Agreement and the other Loan Documents, the Administrative Agent shall act
solely as administrative agent of the Lenders and does not assume and shall not
be deemed to have assumed any obligation toward or relationship of agency or
trust with or for the Borrower or any of the other Loan Parties.
 
 
52

--------------------------------------------------------------------------------

 
SECTION 9.  MISCELLANEOUS
 
9.1 Amendments and Waivers
 
                                                 (a) Subject to the remaining
provisions of this Section 9.1, the Required Lenders, or the Administrative
Agent with the consent of the Required Lenders, and the Borrower (or, in the
case of the other Loan Documents, the relevant parties thereto) may from time to
time enter into amendments, extensions, supplements and replacements to and of
this Agreement and the other Loan Documents to which they are parties, and the
Required Lenders may from time to time waive compliance with a provision of any
of the Loan Documents.  Subject to the remaining provisions of this Section 9.1,
no amendment, extension, supplement, replacement or waiver shall be effective
unless it is in writing and is signed by the Required Lenders or the
Administrative Agent with the consent of the Required Lenders, and the Borrower
(or, in the case of the other Loan Documents, the relevant parties
thereto).  Each waiver shall be effective only for the specific instance and for
the specific purpose for which it is given.
 
(b) The foregoing notwithstanding, no such amendment, extension, supplement,
replacement or waiver shall, directly or indirectly, without the consent of all
the Lenders:
 
(i) change the Revolving Credit Commitments (except as expressly provided in
Section 2.9) or the principal amount of the Loans which may be outstanding
hereunder;
 
(ii) reduce any interest rate hereunder (other than to waive the Default Rate)
or any of the fees due hereunder or under any of the other Loan Documents (other
than fees to the Administrative Agent, which shall require the consent of the
Borrower and the Administrative Agent to change);
 
(iii) postpone any scheduled payment date of principal, interest or fees
hereunder or under any of the other Loan Documents (excluding mandatory
principal prepayment of the Loans);
 
(iv) release all or substantially all of the Lenders’ security interest in the
Collateral securing the Obligations;
 
(v) change the definition of “Required Lenders”;
 
(vi) release or discharge, or consent to any release or discharge of (A) the
Borrower as borrower under the Loan Documents or (B) a Guarantor as guarantor
(other than in connection with a sale of such Guarantor in a transaction
permitted hereunder); or permit the Borrower or any Affiliate to assign to
another Person any of its obligations under the Loan Documents;
 
(vii) amend this Section 9.1; or
 
(viii) change Section 2.15 in a manner that would alter the pro rata sharing
provisions required thereby.
 
(c) The foregoing notwithstanding, no such amendment, extension, supplement, or
replacement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Bank hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent or the
Issuing Bank, as the case may be.
 
(d) Any waiver or amendment, supplement or modification permitted hereunder
shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the Lenders, the Administrative Agent and all future holders of the
Notes.  In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
 
 
53

--------------------------------------------------------------------------------

 
9.2 Notices
 
All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by electronic transmission, telecopy
transmission or posting on a secured web site), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when delivered
by hand, or three days after being deposited in the mail, postage prepaid, or
the next Business Day if sent by reputable overnight courier, postage prepaid,
for delivery on the next Business Day, or, in the case of telecopy notice, when
received during normal business hours, or in the case of electronic
transmission, when received and in the case of posting on a secured web site,
upon receipt of (i) notice of such posting and (ii) rights to access such web
site, addressed as follows in the case of the Borrower, the Administrative Agent
and the Issuing Bank, and as set forth in Schedule I or in its Assignment and
Assumption in the case of the other parties hereto, or to such other address as
may be hereafter notified by the respective parties hereto and any future
holders of the Notes:
 
If to the Borrower:
Kenexa Technology, Inc.
650 East Swedesford Road
Wayne, PA  19087
Attention:  Don Volk, Chief Financial Officer
Telecopy:  (610) 971-2576
and
Attention:  Cynthia Pyle Dixon, Esq.
Telecopy:  (610) 971-2576
     
with a copy to:
     
Pepper Hamilton LLP
3000 Logan Square
18th and Arch Streets
Philadelphia, PA  19103
Attention:  Barry M. Abelson, Esq.
Telecopy:  (215) 981-4750



provided that failure to send a copy of such notice to Pepper Hamilton LLP shall
in no way affect, limit or invalidate any notice sent to the Borrower or the
exercise of any of the Administrative Agent’s or the Lenders’ rights or remedies
pursuant to a notice sent to the Borrower;
 
If to the Administrative Agent or the Issuing Bank:
PNC Bank, National Association
1000 Westlakes Drive, Suite 200
Berwyn, PA  19312
Attention:  Daniel C. Takoushian
Telecopy:  (610) 725-5799
     
and
     
PNC Bank, National Association
Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, PA  15219
Attention:  Lisa Pierce
Telecopy:  (412) 762-8672
   

provided (a) any notice, request or demand to or upon the Administrative Agent,
the Issuing Bank or the Lenders pursuant to Sections 2.3, 2.4, 2.9 and 2.10
shall not be effective until received and (b) any notice of a Default or Event
of Default hereunder shall be sent by telecopy or reputable overnight courier.
 
 
54

--------------------------------------------------------------------------------

 
9.3 No Waiver; Cumulative Remedies
 
No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, the Issuing Bank or any Lender, any right, remedy, power
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
 
9.4 Survival of Representations and Warranties
 
All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement, the Notes and the
other Loan Documents.
 
9.5 Payment of Expenses and Taxes
 
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and the syndication and
administration of, this Agreement, the Notes, the other Loan Documents and any
other documents executed and delivered in connection herewith or therewith, and
the consummation of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements of counsel, (b) to pay
or reimburse the Administrative Agent for all of its reasonable out-of-pocket
costs and expenses incurred in connection with the performance of or any
amendment, supplement or modification or proposed amendment, supplement or
modification to this Agreement, the Notes and the other Loan Documents and any
other documents executed and delivered in connection therewith, including
without limitation, the reasonable fees and disbursements of counsel, (c) pay or
reimburse each Lender and the Administrative Agent for all its reasonable costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the Notes, the other Loan Documents and any such
other documents, including, without limitation, reasonable fees and
disbursements of counsel, (d) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the Notes, the other Loan Documents and any such other
documents, and (e) to pay, indemnify, and hold each Lender, the Administrative
Agent and each of their respective Affiliates and the officers, directors,
employees, agents and advisors of such Persons and such Affiliates (the
“Indemnified Parties”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions (whether sounding in contract,
in tort or on any other ground), judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of or in any other way
arising out of or relating to, this Agreement, the Notes, the other Loan
Documents, or any such other documents contemplated by or referred to herein or
therein or any action taken by any Lender or the Administrative Agent with
respect to the foregoing (all the foregoing, collectively, the “indemnified
liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnified Party with respect to indemnified liabilities arising from the
gross negligence or willful misconduct of such Indemnified Party.  The
agreements in this subsection shall survive repayment of the Notes and all other
amounts payable hereunder.
 
 
55

--------------------------------------------------------------------------------

 
9.6 Successors and Assigns
 
                                                (a) Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and permitted assigns of such party; and all covenants,
promises and agreements by or on behalf of the Borrower, the Administrative
Agent or the Lenders that are contained in this Agreement shall bind and inure
to the benefit of its respective successors and assigns.  The Borrower may not
assign or transfer any of its rights or obligations under this Agreement or the
other Loan Documents without the prior written consent of each Lender.
 
(b) Each Lender may, in accordance with applicable law, sell to any Lender or
Affiliate thereof and, with the consent of the Borrower (except when any Event
of Default exists or if the sale is to a Lender or an Affiliate of a Lender) and
the Administrative Agent (which consents shall not be unreasonably withheld or
delayed, and provided that the Borrower shall be deemed to have consented if it
does not object to the assignment within five (5) Business Days after having
received notice thereof), to one or more other banks or financial institutions
(each, a “Purchasing Lender”) all or a part of its interests, rights and
obligations under this Agreement, the Notes and the other Loan Documents
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it and the Notes held by it); provided, however, that (i) so
long as no Event of Default shall exist and be continuing, such assignment shall
be in an amount not less than $1,000,000 (or such lesser amount as the Borrower
(unless an Event of Default shall exist) and the Administrative Agent shall
agree in their sole discretion), unless the sum of such assigning Lender’s
Revolving Credit Exposure plus Unused Revolving Credit Commitment is less than
$1,000,000 in which case such assigning Lender may transfer all, but not less
than all, of its interests hereunder and (ii) the parties to each such
assignment shall execute and deliver to the Administrative Agent and the
Borrower for its acceptance (to the extent required) and recording in the
Register an Assignment and Assumption, together with the Notes subject to such
assignment and, except for assignments by a Lender to one of its Affiliates, a
processing and recordation fee of $3,500.  Upon acceptance and recording
pursuant to paragraph (e) of this Section 9.6, from and after the effective date
specified in the applicable Assignment and Assumption, which effective date
shall be at least five Business Days after the receipt thereof by the
Administrative Agent and the Borrower (unless otherwise agreed by the
Administrative Agent), (A) such Purchasing Lender shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of subsections 2.12,
2.13, 2.14, 5.14(c) and 9.5 (to the extent that such Lender’s entitlement to
such benefits arose out of such Lender’s position as a Lender prior to the
applicable assignment).  Such Assignment and Assumption shall be deemed to amend
this Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting amounts and percentages
held by the Lenders arising from the purchase by such Purchasing Lender of all
or a pro rata portion of the rights and obligations of such assigning Lender
under this Agreement, the Notes and the other Loan Documents.
 
(c) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the Purchasing Lender thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as
follows:  (i) such assigning Lender warrants that it is the legal and beneficial
owner of the interest being assigned thereby, free and clear of any adverse
claim and that its commitment, and the outstanding balances of its Loans,
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Assumption, (ii) except as set forth in
(i) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the other Loan Documents, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto, or the financial condition of the
Borrower, the Parent, any other party, or any Subsidiary thereof or the
performance or observance by the Borrower, any other Loan Party or any other
party of any of its obligations under this Agreement or the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto; (iii)
such Purchasing Lender represents and warrants that it is legally authorized to
enter into such Assignment and Assumption; (iv) such Purchasing Lender confirms
that it has received a copy of this Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.1 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Assumption; (v) such
Purchasing Lender will independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents; (vi) such Purchasing Lender
appoints and authorizes the Administrative Agent to take such action as
administrative agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto; and (vii) such Purchasing Lender agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement and the other Loan Documents are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to Section 2.13
to deliver the forms prescribed by the Internal Revenue Service of the United
States certifying as to the Purchasing Lender’s exemption from United States
withholding taxes with respect to all payments to be made to the Purchasing
Lender under this Agreement.
 
(d) The Administrative Agent shall maintain at its offices a copy of each
Assignment and Assumption and the names and addresses of the Lenders, and the
commitments of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive in the absence of manifest error and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.
 
(e) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and a Purchasing Lender (and in the case of a Purchasing
Lender that is not then a Lender or an Affiliate thereof, by the Borrower
(unless an Event of Default shall then exist) and the Administrative Agent)
together with the Note or Notes subject to such assignment and the processing
and recordation fee referred to in paragraph (b) above, the Administrative Agent
shall promptly (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Register and (iii) give notice thereof to
the Lenders.  Within five Business Days after receipt of notice, the Borrower,
at its own expense, shall execute and deliver to the Administrative Agent, in
exchange for the surrender of the original Revolving Credit Note or Revolving
Credit Notes (A) a new Revolving Credit Note, to the order of such Purchasing
Lender in the appropriate amounts assumed and (B) if the assigning Lender has
retained an interest hereunder, the applicable Note or Notes in the appropriate
amount(s).  Such new Note(s) shall be dated the date of the surrendered Note(s)
which such new Note(s) replace and shall otherwise be in substantially the form
of Exhibit A-1.  Canceled Notes shall be returned to the Borrower.
 
(f) Each Lender may, in accordance with applicable law,  sell participations to
any Lender or Affiliate thereof and to one or more banks or other Persons (each
a “Participant”), in each case in any Loan owing to such Lender, any Note held
by such Lender, any commitment of such Lender, or any other interest of such
Lender hereunder and under the other Loan Documents, provided, however, that
(i) such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes
under this Agreement and the other Loan Documents, (iv) the Borrower, the
Lenders and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents, (v) in any proceeding under the
Bankruptcy Code, such Lender shall be, to the extent permitted by law, the sole
representative with respect to the obligations held in the name of such Lender,
whether for its own account or for the account of any Participant and (vi) such
Lender shall retain the sole right to approve, without the consent of any
Participant, any amendment, modification or waiver of any provision of this
Agreement or the Notes held by such Lender or any other Loan Document, other
than with respect to the matters described in clauses (i) through (viii) of
subsection 9.1(b).
 
(g) If amounts outstanding under this Agreement and the Notes are due or unpaid,
or shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement and any Note to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement or any Note, provided that in purchasing such participation such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 9.7  The Borrower also agrees that each
Participant shall be entitled to the benefits of subsections 2.12, 2.13, 2.14,
5.14(c) and 9.5 with respect to its participation in the commitments and the
Loans outstanding from time to time; provided, that no Participant shall be
entitled to receive any greater amount pursuant to such subsections than the
assigning Lender would have been entitled to receive in respect of the amount of
the participation transferred by such assigning Lender to such Participant had
no such transfer occurred.
 
(h) If any Participant of a Lender is organized under the laws of any
jurisdiction other than the United States or any state thereof, the assigning
Lender, concurrently with the sale of a participating interest to such
Participant, shall cause such Participant (i) to represent to the assigning
Lender (for the benefit of the assigning Lender and the other Lenders), the
Administrative Agent and the Borrower that under applicable law and treaties no
taxes will be required to be withheld by the Administrative Agent, the Borrower
or the assigning Lender with respect to any payments to be made to such
Participant in respect of its participation in the Loans and Letters of Credit
and (ii) to agree (for the benefit of the assigning Lender, the other Lenders,
the Administrative Agent and the Borrower) that it will deliver the tax forms
and other documents required to be delivered pursuant to subsection 2.13(b) and
comply from time to time with all applicable U.S. laws and regulations with
respect to withholding tax exemptions.
 
(i) Notwithstanding any other provision contained in this Agreement or any other
Loan Document to the contrary, any Lender may, without obtaining any consents
from any of the parties hereto, at any time (i) assign all or any portion of the
Loans or Notes held by it to any Federal Reserve Bank or the United States
Treasury as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any Operating Circular issued by
such Federal Reserve Bank and (ii) in the case of a Lender that is or owns,
controls or serves as originator for a fund, trust or similar entity, assign or
pledge all or any portion of the Loans or Notes held by it to a trustee under
any indenture to which such Lender is a party or to the lenders to such Lender
for collateral security purposes, provided that any payment in respect of such
assigned Loans or Notes made by the Borrower to or for the account of the
assigning or pledging Lender in accordance with the terms of this Agreement
shall satisfy the Borrower’s obligations hereunder in respect to such assigned
Loans or Notes to the extent of such payment.  No such assignment shall release
the assigning Lender from its obligations hereunder.
 
 
56

--------------------------------------------------------------------------------

 
9.7 Adjustments; Set-off
 
                                                (a)  Except as otherwise
expressly provided herein, if any Lender (a “benefited Lender”) shall at any
time receive any payment of all or part of its Loans or the Reimbursement
Obligations owing to it, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in subsection 7.1(g), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans or
the Reimbursement Obligations owing to it, or interest thereon, such benefited
Lender shall purchase for cash from the other Lenders such portion of each such
other Lender’s Loans or the Reimbursement Obligations owing to it, or shall
provide such other Lenders with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such benefited Lender to share
the excess payment or benefits of such collateral or proceeds ratably with each
of the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.  The Borrower agrees that
each Lender so purchasing a portion of another Lender’s Loans may exercise all
rights of payment (including, without limitation, rights of set-off) with
respect to such portion as fully as if such Lender were the direct holder of
such portion.
 
(b) In addition to any rights and remedies of the Lenders provided by law, upon
the occurrence and during the continuance of an Event of Default, each Lender
shall have the right, without prior notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any amount becoming due and payable by the Borrower hereunder or under
the Notes or the other Loan Document (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender to or for the
credit or the account of the Borrower.  Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application.
 
9.8 Counterparts
 
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.
 
9.9 Severability
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
9.10 Integration
 
This Agreement and the other Loan Documents represent the agreement of the
parties hereto with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
 
9.11 GOVERNING LAW
 
THIS AGREEMENT AND THE NOTES, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT AND THE NOTES, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA.
 
9.12 Confidentiality
 
Each of the Lenders severally agrees that it will use reasonable precautions to
keep confidential, in accordance with its customary procedures for handling
confidential information of the same nature any non-public information supplied
to it by the Borrower or any other Loan Party pursuant to the Loan Documents;
provided that nothing herein shall prevent any Lender from disclosing any such
information (a) to the Administrative Agent or any other Lender, (b) to any
prospective assignee or participant in connection with any assignment or
participation (or proposed assignment or participation) of Loans or commitments
permitted by this Agreement so long as such assignee or participant is notified
as to the confidential nature of such information and agrees to keep such
information confidential, (c) to its employees, directors, agents, attorneys,
accountants and other professional advisors, rating agencies, and funding
sources, (d) upon the request or demand of any Governmental Authority having
jurisdiction over such Lender, (e) in response to any order of any court or
other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) which has been publicly disclosed other than in breach
of this Agreement or (g) in connection with the exercise of any remedy hereunder
or under the Notes or other Loan Documents.
 
 
57

--------------------------------------------------------------------------------

 
9.13 Submission To Jurisdiction; Waivers
 
.  The Borrower hereby irrevocably and unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, the Notes or the other Loan Documents, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the Commonwealth of
Pennsylvania, the courts of the United States of America for the Eastern
District of Pennsylvania, and appellate courts from any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) waives and hereby acknowledges that it is estopped from raising any
objection based on forum non conveniens, any claim that any of the
above-referenced courts lack proper venue or any objection that any of such
courts lack personal jurisdiction over it so as to prohibit such courts from
adjudicating any issues raised in a complaint filed with such courts against the
Borrower concerning this Agreement or the other Loan Documents;
 
(d) acknowledges and agrees that the choice of forum contained in this Section
9.13 shall not be deemed to preclude the enforcement of any judgment obtained in
any forum or the taking of any action under the Loan Documents to enforce the
same in any appropriate jurisdiction;
 
(e) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(f) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(g) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary or punitive or consequential damages.
 
9.14 Acknowledgments
 
The Borrower hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, the Notes and the other Loan Documents;
 
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship to the Borrower or any other party to the Loan Documents (or any of
them) and the relationship hereunder between the Administrative Agent and
Lenders, on the one hand, and the Borrower and its Affiliates parties to the
Loan Documents, on the other hand, is solely that of debtor and creditor; and
 
(c) no joint venture exists among the Borrower and its Affiliates parties to the
Loan Documents (or any of them) and the Lenders or the Administrative Agent.
 
9.15 USA PATRIOT ACT
 
Each Lender that is subject to the requirements of the USA Patriot Act hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower and such other Loan Parties, which
information includes the name and address of the Borrower and such other Loan
Parties and other information that will allow such Lender to identify the
Borrower and such other Loan Parties in accordance with the USA Patriot Act.
 
9.16 WAIVERS OF JURY TRIAL
 
THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT AND FOR ANY MANDATORY
COUNTERCLAIM THEREIN.
 


 
[Signature Pages to Follow]
 
 
58

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
 


KENEXA TECHNOLOGY, INC.




By: /s/ Donald F. Volk
Name:  Donald F. Volk
Title:    Chief Financial Officer






PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank and a
Lender




By: /s/ Daniel Takoushian
Name: Daniel Takoushian
Title: S.V.P.
 
 
 
59

--------------------------------------------------------------------------------

 